 
PURCHASE AGREEMENT
   

 
122 GREENWICH OWNER LLC
 
                                                                           Seller
 
With
 
AMERICAN REALTY CAPITAL III, LLC
 
                                                                           Purchaser
   

 
Retail Units A, B, C, D, E, F, G & H
 
One Jackson Square Condominium
122 Greenwich Avenue
New York, New York 10011
Block: 618
Lots: 1431 - 1438

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
THE PLAN
1
2.
DEFINITIONS
1
3.
THE UNITS
2
4.
PURCHASE PRICE
3
5.
DEPOSIT TO BE HELD IN TRUST
3
6.
CLOSING DATE AND PLACE
3
7.
DELIVERY OF THE DEEDS AND CLOSING DOCUMENTS
4
8
STATUS OF TITLE
6
9
CLOSING ADJUSTMENTS
7
10
INTENTIONALLY OMITTED
8
11
CLOSING COSTS
8
12
AGREEMENT NOT A LIEN OR ENCUMBRANCE
9
13
DEFAULT BY PURCHASER
9
14
SELLER’S INABILITY TO CONVEY TITLE; Seller’s Default
10
15
ACCEPTANCE OF CONDITION OF PROPERTY
10
16
DAMAGE TO THE UNITS
11
17
REPRESENTATIONS
12
18
LEASES
17
19
PROHIBITION AGAINST ADVERTISING
19
20
BROKER
19
21
AGREEMENT MAY NOT BE ASSIGNED
19
22
BINDING EFFECT
20
23
NOTICES
20
24
LIABILITY OF SELLER AND PURCHASER
20
25
EXCULPATION
21
26
AGREEMENT NOT CONTINGENT UPON FINANCING
21
27
REAL ESTATE TAX MATTERS
21
28
TITLE TO PERSONAL PROPERTY
22
29
SEVERABILITY
22
30
COSTS OF ENFORCING AND DEFENDING AGREEMENT
22
31
STRICT COMPLIANCE
22
32
GOVERNING LAW
22
33
WAIVER OF JURY
22


 
 

--------------------------------------------------------------------------------

 


34
ENTIRE AGREEMENT
22
35
CERTAIN REFERENCES
23
36
CAPTIONS
23
37
SUCCESSORS AND ASSIGNS
23
38
NO ORAL CHANGES
23
39
PERFORMANCE
23
40
COUNTERPARTS
23

 
SCHEDULE A – WIRE INSTRUCTIONS
 
SCHEDULE B – PERMITTED EXCEPTIONS
 
SCHEDULE C – FORM OF DEED(S)
 
SCHEDULE D – ASSIGNMENT AND ASSUMPTION OF LEASES
 
SCHEDULE E – LETTER TO TENANTS
 
SCHEDULE F – ASSIGNMENT AND ASSUMPTION OF EXCLUSIVE AGENCY AGREEMENT
 
SCHEDULE G – ESTOPPEL LETTERS
 
SCHEDULE H – CONDOMINIUM ESTOPPEL
 
SCHEDULE I – UNIT POWER OF ATTORNEY
 
SCHEDULE J – TEMPORARY CERTIFICATE OF OCUPANCY
 
SCHEDULE K –OUTSTANDING ITEMS FOR TEMPORARY CERTIFICATE OF OCUPANCY
 
SCHEDULE L – LEASE SCHEDULE

 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT
 
RETAIL UNITS A, B, C, D, E, F, G & H
 
ONE JACKSON SQUARE CONDOMINIUM
122 Greenwich Avenue
New York, New York 10011
 
THIS AGREEMENT (“Agreement”), is made as of September 19, 2011, between Seller
and Purchaser (defined below).
 
WITNESSETH:
 
1.
THE PLAN

 
Purchaser acknowledges having received and read a copy of the Offering Plan for
the One Jackson Square Condominium and all amendments thereto, filed with the
Department of Law of the State of New York (hereinafter, collectively, referred
to as the “Plan”) at least three (3) Business Days prior to Purchaser’s signing
this Agreement. Purchaser acknowledges that Purchaser is not purchasing the
Units pursuant to the closing procedure set forth in the Plan for the sale of
Units. The Plan is incorporated herein by reference and made a part hereof with
the same force and effect as if set forth at length.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of this Agreement will govern and be binding.  Purchaser hereby
acknowledges having received and read a copy of the Declaration of Condominium
which was recorded in the office of the Department of the City of New York,
County of New York on June 30, 2009, under CRFN #2009000199128, as
amended.  Purchaser acknowledges that the deed(s) to the Units shall contain a
provision whereby Purchaser adopts, accepts and approves the Declaration,
By-Laws and Rules and Regulations of the Condominium and agrees to abide and be
bound by the terms and conditions thereof.
 
2.
DEFINITIONS

 
Terms used herein which are also used in the Plan shall have the same meanings
as they do in the Plan, unless specifically provided for herein.
 
2.1           “Seller” means 122 Greenwich Owner LLC having an office at 499
Park Avenue, 12th Floor, New York, New York 10022.  Seller’s taxpayer
identification number is 20-2977877.
 
2.2.           “Purchaser” means American Realty Capital III, LLC, having an
address c/o American Realty Capital, 405 Park Avenue, 15th Floor, New York, New
York 10022.  Purchaser’s tax identification number is 27-3715929.
 
2.3           “Attorney for Seller” means Starr Associates LLP, having an
address at 245 Fifth Avenue, Suite 1102, New York, New York
10016.  Attention:  Samantha Sheeber, Esq. Telephone Number (212)
620-2682.  Facsimile Number (212) 696-5013. E-mail ssheeber@starr-lawfirm.com
 
2.4           “Attorney for Purchaser” means Donovan LLP, having an address at
152 Madison Avenue, 14th Floor, New York, New York 10016.  Attention: Nicholas
T. Donovan, Esq.  Telephone Number:  (212) 980-1900.  Facsimile Number:  (212)
223-0966. Email:  Nick@donovanllp.com.
 
2.5           “Escrow Agent” means Attorney for Seller.

 
PAGE 1 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
2.6           “Broker” means New York Capital Markets Group - Jones Lang
LaSalle, having an address at 601 Lexington Avenue, 32nd Floor, New York, New
York10022. Attention: Richard Baxter. Telephone Number: (212) 812-6443.
 
2.7           “Title Company” means Chicago Title Insurance Company having an
address at 1515 Market Street, Suite 1325, Philadelphia, Pennsylvania 19102-1930
Attention: Edwin G. Ditlow, Telephone Number:  (215)875-4184. Email:
ditlowE@ctt.com.
 
2.8           “Condominium Documents” means the Declaration and By-laws of the
One Jackson Square Condominium.
 
3.
THE UNITS

 
(a)          Upon and subject to the terms and conditions set forth herein,
Seller agrees to sell and convey, and Purchaser agrees to purchase, all of the
following units together with their respective undivided percentage of interest
in the General Common Elements appurtenant to such units (collectively, the
“Units”).
 

   
Percentage of
         
Purchase Price
 
Unit Designation
 
Common Interest
   
Tax Lot
   
Allocation
 
Retail Unit A
    2.4342 %     1431     $ 4,500,000  
Retail Unit B
    3.7755 %     1432     $ 6,450,000  
Retail Unit C
    3.7107 %     1433     $ 6,350,000  
Retail Unit D
    2.8267 %     1434     $ 4,450,000  
Retail Unit E
    0.9326 %     1435     $ 300,000  
Retail Unit F
    0.6968 %     1436     $ 200,000  
Retail Unit G
    0.6013 %     1437     $ 200,000  
Retail Unit H
    0.1440 %     1438     $ 50,000                            
Aggregate Purchase Price
                  $ 22,500,000  

 
(b)           Included in the sale of the Units is all of the right, title and
interest of Seller in and to the following:
 
 (i)           an undivided interest in the Units and the General Common
Elements;
 
 (ii)          all easements, covenants, servitudes and other rights and
interests now belonging or appertaining to, or compromising a part of the Units;
 
 (iii)         the Leases, together with all security deposits paid under the
Leases;
 
 (iv)        all tangible and intangible personal property, fixtures, building
equipment and leasehold improvements owned by Seller and used exclusively in
connection with the Units;
 
(c)           Notwithstanding any allocation of the Purchase Price above, Seller
is obligated to convey, and Purchaser is obligated to purchase, all of the Units
as if they were one and the same property, upon and subject to the terms and
conditions of this Agreement.  Seller’s failure or inability to convey any Unit
in accordance with the terms of this Agreement or Purchaser’s failure or
inability to purchase any Unit in accordance with the terms of this Agreement
shall constitute a failure or inability with respect to all Units entitling the
other party to all of its rights and remedies in respect of such failure or
inability as set forth in this Agreement.
 
(d)           Seller and Purchaser further acknowledge and agree that the value
of any personal property and intangible personal property included in the
transaction contemplated by this Agreement is de minimis and no part of the
Purchase Price is allocable thereto.

 
PAGE 2 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
4.
PURCHASE PRICE

 
 4.1         The aggregate Purchase Price for the Units (“Purchase Price”) is
$22,500,000.00.
 
 The Purchase Price shall be payable as follows:
 
 (a)           (i) $2,250,000.00 (“Initial Deposit”), due within two (2)
Business Days following the execution and delivery of this Agreement by check
(subject to collection), or by federal funds wire transfer (“Wire Transfer
Funds”) to Escrow Agent pursuant to the instructions (“Wire Instructions”) set
forth on Schedule A attached hereto and made a part hereof; and
 
 (b)           $20,250,000.00 (“Balance of the Purchase Price”), by Wire
Transfer Funds to one or more bank accounts designated by Seller, payable on the
delivery of the deed as hereinafter provided.
 
 4.2           All checks shall represent United States currency, be drawn on or
issued by a United States Bank or trust company which is a member of the Federal
Reserve System and shall be unendorsed.  The Deposit shall be made payable to
the direct order of Escrow Agent.  If the check representing the Initial Deposit
is returned for insufficient funds or any other reason, such return shall be
deemed to be a non-curable default by Purchaser and this Agreement shall
automatically be deemed cancelled.  Upon the cancellation of this Agreement
pursuant to the immediately preceding sentence, Purchaser and Seller will be
released and discharged of all further liability and obligations hereunder and
under the Plan, and the Units may be sold to another as though this Agreement
had never been made, and without any obligation to account to Purchaser for any
of the proceeds of such sale.
 
5.
DEPOSIT TO BE HELD IN TRUST

 
The Deposit made pursuant to this Agreement is subject to the requirements of
Sections 352-e(2) (b) and 352-h of the New York General Business Law and the
Attorney General’s regulations promulgated pursuant thereto.  The Deposit shall
be delivered to Escrow Agent and shall be held in accordance with the section of
the Plan entitled “Escrow and Trust Fund Requirements.” By signing this
Agreement, Purchaser will not object and will be deemed to have agreed, without
the need for a further written agreement, to the release of the Deposit to
Seller in the event Seller and Purchaser close title under this Agreement.  If
Purchaser shall default on Purchaser’s obligations under this Agreement then,
the Deposit shall be released to Seller as liquidated damages, and thereafter,
neither party shall have any further rights or obligations against or to each
other.
 
6.
CLOSING DATE AND PLACE

 
6.1           The closing of title shall be held at 10:00 A.M. on the date which
is thirty (30) days after the date of this Agreement, provided, however, that if
the date that is thirty (30) days following the date of this Agreement is not a
Business Day, the Closing shall take place on the next Business Day immediately
following such date (“Closing Date”), TIME BEING OF THE ESSENCE as to the
obligation of the parties to close on the Closing Date. The Closing shall take
place at the office of Starr Associates LLP, 245 Fifth Avenue, Suite 1102, New
York, New York.
 
6.2           Notwithstanding the provisions of Paragraph 6.1 hereof, (i) Seller
may for any reason, from time to time, adjourn and reschedule the Closing Date
for a period not to exceed forty-five (45) days in the aggregate and (ii)
Purchaser shall have a one-time right to adjourn the Closing Date (or such
adjourned Closing Date in the event that Seller previously adjourned the Closing
Date in accordance with this Paragraph 6.2(i) or Paragraph 8.3) for a period not
to exceed thirty  (30) days, upon not less than two (2) Business Days prior
written notice (“Adjournment Notice”); provided, Purchaser delivers to Escrow
Agent  together with the Adjournment Notice (i) the sum of $500,000.00
(“Additional Deposit”) by check (subject to collection), or by federal funds
wire transfer (“Wire Transfer Funds”) to Escrow Agent pursuant to the
instructions (“Wire Instructions”) set forth on Schedule A attached hereto and
made a part hereof and (ii) a letter addressed to Seller acknowledging that as
of the date of the Adjournment Notice,  Seller is not in default of its
obligations under this Agreement. The Initial Deposit and the Additional
Deposit, to the extent paid, shall hereinafter collectively be referred to as
the “Deposit”). TIME SHALL BE OF THE ESSENCE as to the obligation of the parties
to close on the Closing Date, as adjourned hereby.

 
PAGE 3 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
6.3           The term “Closing Date” “Closing” “closing of title” or words of
similar import, whenever used herein, shall mean the date on which the deed to
the Units is delivered to Purchaser.


6.4           For the purposes of this Agreement, the capitalized term “Business
Days” shall mean day of the year other than Saturday, Sunday or any other day
observed by the government of the United States or New York State as a legal
holiday.
 
7.
DELIVERY OF THE DEEDS AND CLOSING DOCUMENTS

 
7.1          At Closing, Seller shall deliver to Purchaser:
 
7.1.1           Bargain and sale deed(s) with covenants against grantor's acts
conveying fee simple title to the Units to Purchaser, subject only to liens,
encumbrances, and title conditions set forth on Schedule B annexed hereto and
made a part hereof or expressly permitted in this Agreement or expressly agreed
to by Purchaser in writing (“Permitted Exceptions”).  The deed(s) shall be
prepared by Seller substantially in the form annexed hereto as Schedule C and
shall be executed and acknowledged by Seller in form for recording.
 
7.1.2           A statement by the Condominium or its managing agent that the
Common Charges and any assessments then due and payable to the Condominium with
respect to the Units have been paid to the date of Closing, and that the Units
are free from all liens for past due common charges and assessments.
 
7.1.3           A completed and executed Form 1099-B or any future form of
similar purpose.
 
7.1.4           A completed and executed Non-Foreign Affidavit under Internal
Revenue Code Section 1455(b)(2).
 
7.1.5           An assignment and assumption of the Leases (defined below) in
the form annexed hereto as Schedule D.
 
7.1.6           A letter addressed to the tenants at the Units advising them of
the sale in the form annexed hereto as Schedule E.
 
7.1.7           An assignment and assumption of the exclusive agency agreement
between Seller and Robert K. Futterman & Associates, LLC (“RKF”) dated May 14,
2008, as amended (“Exclusive Agency Agreement”) in the form annexed hereto as
Schedule F.
 
7.1.8           Original Leases and other agreements with Tenants or any parties
claiming by or through Tenants, if any, provided that the same are in Seller's
possession. If original Leases and other Tenant documents are not in Seller’s
possession, Seller shall deliver true and complete copies thereof, certified by
Seller (and by the Tenant, pursuant to the Estoppel Letters) to be true and
complete in all material aspects.
 
7.1.9           Estoppel letters from Starbucks and TD Bank (“Estoppel Letters”)
either (i) in form and substance substantially in the form annexed hereto as
Schedule G or (ii) as required under the Lease, as same may be modified by the
tenant’s national corporate uniform standards for estoppels certificates,
provided that such modified estoppel letter contains, at a minimum, the estoppel
requirements set forth in the Lease.

 
PAGE 4 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
7.1.10         If requested by Purchaser’s lender in writing, a subordination,
non-disturbance and attornment agreement from Starbucks and TD Bank (“Tenant
SNDA”) either in form and substance as (i) required under each Lease or (ii)
required by the tenant’s national corporate uniform standards for SNDA
Agreements.  Seller shall only be obligated to use reasonable efforts to obtain
the Tenant SNDA and Purchaser shall remain obligated to close title to the
Units, without any reduction or abatement in the Purchase Price, notwithstanding
Seller’s failure to obtain one or both of the Tenant SNDA’S.
 
7.1.11         An estoppel letter from the Condominium Board (“Condominium
Estoppel”) in form and substance substantially in the form annexed hereto as
Schedule H.
 
7.1.12         A non-disturbance and attornment agreement obtained by Seller
from the Condominium Board (“Condominium Non-Disturbance Agreement”) in form and
substance prepared by Attorney for Seller and as required under the Condominium
Documents. Seller shall only be obligated to use reasonable efforts to obtain
the Condominium Non-Disturbance Agreement and Purchaser shall remain obligated
to close title to the Units, without any reduction or abatement in the Purchase
Price, notwithstanding Seller’s failure to obtain the Condominium
Non-Disturbance Agreement.
 
7.1.13         Unendorsed checks in payment of the New York State Real Estate
Transfer Tax and the New York City Real Property Transfer Tax and the fees for
filing the RPT forms (defined below).
 
7.1.14         Completed and executed New York City and New York State Transfer
Tax Return Forms prepared by Seller and in proper form for recording (“Transfer
Tax Forms”).
 
7.1.15         Affidavit in Lieu of Registration Statement pursuant to the
Multiple Dwelling Law to the extent required by any governmental agency having
jurisdiction.
 
7.1.16         Provided that the first annual meeting of Unit Owners has
occurred, a resignation by the Non-Residential Members from the Condominium
Board.
 
7.1.17         A certificate, dated as of the Closing Date, stating that the
representations and warranties of Sponsor contained in this Agreement are true
and correct in all material respects as of the Closing Date (except to the
extent Sponsor has identified any such representations and warranties that are
not, or are then no longer, true and correct and the state of facts giving rise
to the change do not constitute a breach by Sponsor of its obligations
hereunder).
 
7.1.18         Seller shall, at the Closing, pay all processing fees and charges
payable to the Condominium (and/or the managing agent),  in connection with this
sale, if any, and provide proof thereof to Purchaser.
 
7.1.19 Such other instruments, agreements or other documents as may be
reasonably necessary in order to effectuate any of the provisions of this
Agreement to consummate the transactions contemplated herein, or to confirm or
further assure any of the provisions of this Agreement, including any title
affidavits and other customary documentation as may be required by the Title
Company, which shall be executed, acknowledged and/or sworn to by an authorized
representative of Seller before a notary, as the case may be.
 
7.2          At Closing, Purchaser shall deliver to Seller:
 
7.2.1           The Balance of the Purchase Price and all adjustments due.
 
7.2.2           A counterpart of the Assignment and Assumption of Leases in the
form annexed hereto as Schedule D.

 
PAGE 5 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
7.2.3           A counterpart of the Assignment and Assumption of Exclusive
Agency Agreement in the form annexed hereto as Schedule F.
 
7.2.4           Counter executed Transfer Tax Forms.
 
7.2.5           Counter executed and acknowledged deed(s).
 
7.2.6           Unit Power of Attorney to the Condominium Board in the form
annexed hereto as Schedule I.
 
7.2.7           A certificate, dated as of the Closing Date, stating that the
representations and warranties of Purchaser contained in this Agreement are true
and correct in all material respects as of the Closing Date (except to the
extent Purchaser has identified any such representations and warranties that are
not, or are then no longer, true and correct and the state of facts giving rise
to the change do not constitute a breach by Purchaser of its obligations
hereunder).
 
7.2.8           Such other instruments, agreements or other documents as may be
reasonably necessary in order to effectuate any of the provisions of this
Agreement to consummate the transactions contemplated herein, or to confirm or
further assure any of the provisions of this Agreement,  including any title
affidavits and other customary documentation as may be required by the Title
Company which shall be executed, acknowledged and/or sworn to by an authorized
representative of Purchaser before a notary, as the case may be.
 
7.3          The executed deeds, Transfer Tax Forms, Unit Power of Attorney and
such other instruments, agreements or other documents as required by
sub-paragraph 7.2.8 shall be delivered at the Closing to the representative of
the Title Company (or, if no such representative is present, then to the
Attorney for Seller) for recording in the City Register’s Office, which
recording shall be at Purchaser’s expense.  After being recorded the deed(s)
shall be returned to Attorney for Purchaser and the Unit Power of Attorney shall
be returned to the Condominium Board.
 
7.4          Purchaser’s payment of the Balance of the Purchase Price and
acceptance of a deed(s) to the Units shall constitute Purchaser’s recognition
that Seller has satisfactorily performed those obligations stated in this
Agreement to be performed by Seller prior to closing other than those
obligations, if any, provided herein, to survive the closing.
 
8
STATUS OF TITLE

 
8.1          At the closing of title, Seller shall convey to Purchaser fee
simple title to the Units, free and clear of all liens and encumbrances other
than the Permitted Exceptions.  Any lien and encumbrance or condition to which
title is not to be subject shall not be an objection to title if (a) the
instrument required to remove it of record is delivered at or prior to the
closing of title to the proper party or to the Title Company, together with the
attendant recording or filing fee, if any, or (b) the Title Company is or would
be willing, in a fee policy issued by it to Purchaser to insure  Purchaser, at
no additional cost or expense, that it will not be collected out of the Unit if
it is a lien, or will not be enforced against the Unit if it is not a lien, or
(c) Fidelity National Title Insurance Company is or would be willing, in a fee
policy issued by it to Purchaser to insure  Purchaser, at no additional cost or
expense, that it will not be collected out of the Unit if it is a lien, or will
not be enforced against the Unit if it is not a lien in which case Purchaser
shall be obligated to accept such title as provided by Fidelity National Title
Insurance Company.
 
8.2          Purchaser shall, within 5 Business Days of Purchaser's receipt of a
fully executed counterpart of this Agreement order a title report from the Title
Company.  Purchaser shall deliver a copy of the title report together with any
continuations, searches and amendments thereto directly to Attorney for Seller.

 
PAGE 6 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
8.3          Seller shall be entitled to an adjournment or adjournments of the
Closing, not to exceed 120 days in the aggregate, to remove or correct any
defect in title which is not set forth in Schedule B, which adjournment, if any,
shall run concurrently with any adjournment under Section 6.2.
 
8.4          It is expressly understood and agreed that Seller shall not be
obligated to take or bring any action or proceeding or any other steps to remove
any title defect or to fulfill any condition precedent to Purchaser’s
obligations under this Agreement or to expend any moneys therefor, nor shall
Purchaser have any right of action against Seller therefor, at law or in equity,
except that Seller shall on or prior to the Closing Date, pay, discharge and
remove of record  (including by bonding) or cause to be paid, discharged and
removed of record at Seller’s sole cost and expense all of the following items:
(a) Voluntary Liens (as hereinafter defined) and (b) other liens encumbering the
Unit (including penalties for violations, mechanic’s liens, judgments and
federal and state tax liens) which (i) are in liquidated amounts and which may
be satisfied (but without any obligations to remove violations) solely by the
payment of money (including the preparation or filing of appropriate
satisfaction instruments in connection therewith) and (ii) do not exceed in the
aggregate Five Hundred Thousand Dollars ($500,000.00) (collectively,
“Involuntary Liens”).  The term “Voluntary Liens” as used herein shall mean
liens and other encumbrances (other than Permitted Exceptions) which Seller has
knowingly and intentionally suffered or allowed to be placed on the Unit, but
shall expressly excluding  mechanic’s liens, judgments and federal and state tax
liens, which first are filed of record after the date of this Agreement.  In the
event Seller elects not to remove Involuntary Liens exceeding Five Hundred
Thousand Dollars ($500,000) in the aggregate, Seller shall so notify Purchaser
in writing of such election, and Purchaser may elect, as its sole remedy, within
five (5) days of such notification from Seller, to either (i) terminate this
Agreement by written notice to Seller and the Deposit shall be returned to
Purchaser together with interest thereon, within three (3) Business Days of
Seller’s receipt of Purchaser’s termination notice and upon making such payment,
this Agreement shall be terminated and neither party hereto shall have any
further rights, obligations, liability to or against the other under this
Agreement; or (ii) take title subject to such Involuntary Liens,  proceed to
close the transaction contemplated herein and at closing Purchaser will receive
a credit in the amount of Five Hundred Thousand Dollars ($500,000) to be applied
against the Balance of the Purchase Price.
 
8.5          If, subsequent to the closing of title, Purchaser claims that
Seller did not convey fee simple title to the Unit in accordance with this
Agreement (i.e., that the state of title to the Unit is not in the condition
required under this Agreement (a “Title Claim”), as distinguished from a breach
of a representation, warranty or covenant of Seller hereunder that is unrelated
to the state of title), Purchaser must first seek recovery against the Title
Company and the Title Company before proceeding against Seller with respect to
such Title Claim, but shall not be required to exhaust all of its remedies
against the Title Company or the Title Company before proceeding against
Seller.  Seller and Purchaser agree that Seller’s liability will be limited to
any loss or damage not covered by Purchaser’s title insurance.  If Purchaser did
not obtain title insurance at the closing, for purposes of this subparagraph,
the amount and coverage which Purchaser could have obtained from Purchaser’s
title insurance company shall be deducted from the loss or damage collectable
against Seller on account of such Title Claim. For the sake of clarity, Seller
and Purchaser agree that the provisions of this Section 8.5 shall have no
application in the event of a claim by Purchaser against Seller of a breach of a
representation, warranty or covenant that is not a Title Claim.
 
9
CLOSING ADJUSTMENTS

 
9.1          The following adjustments shall be made as of midnight of the day
preceding the Closing Date with respect to the Units:
 
 (a)           real estate taxes and assessments, if any (including water
charges and sewer rents, if separately assessed), on the basis of the period for
which assessed; provided, however, that there shall be no adjustment of real
estate taxes, assessments, water and sewer charges and any other municipal or
governmental assessments payable by a Tenant directly to the taxing authority
under the Lease.

 
PAGE 7 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
 (b)           common charges and assessments for the month in which title
closes; and
 
 (c)           subject to the provisions of sub-paragraph 18.6, rents and
additional rents, including, without limitation, Tenant’s Tax Payments, Tax
Charges, CAM Expenses, CAM Charges, HVAC Charges, (as such terms are defined in
the Leases) condenser water and hot water charges, due  under the Leases if, as
and when collected; provided, however, that there shall be no adjustment for any
such charges which are payable by a Tenant directly to the taxing authority or
any utility company under the Leases.
 
9.2          If a Unit has been separately assessed but the closing of title
occurs before the tax rate is fixed, adjustment of taxes shall be based upon the
latest tax rate applied to the most recent applicable assessed
valuation.  Installments for tax assessments due after the delivery of the
deed(s), if any, shall be paid by Purchaser and shall not be considered a defect
in title.
 
9.3          If as of Closing, any or all of the Units shall be or shall have
been affected by an assessment or assessments which are or may become payable in
annual installments of which the first installment is then a charge or lien, or
has been paid, then the installment for the year in which Closing occurs shall
be apportioned between Seller and Purchaser as of 11:59 p.m. of the day
immediately preceding Closing and Purchaser shall be responsible for any
installments due thereafter unless and to the extent the same is paid in
arrears.
 
9.4          Adjustments and apportionments shall be calculated on the basis of
the actual number of days in the period for which payments were made or are due,
as the case may be.  The “Customs in Respect of Title Closings” recommended by
The Real Estate Board of New York, Inc., as amended to date, shall apply to the
adjustments and other matters therein mentioned except as otherwise provided
herein.
 
9.5          Any errors or omissions calculating apportionments at closing shall
be corrected and, any payment shall be made to the proper party promptly after
discovery.  The provisions of this subsection shall survive the Closing for a
period of six (6) months.
 
10
INTENTIONALLY OMITTED

 
11
CLOSING COSTS

 
11.1        Purchaser shall be required to pay at Closing, those closing costs
described below:
 
 11.1.1           Premiums for Purchaser's fee title insurance and mortgagee
title insurance, if required.
 
 11.1.2           A fee for recording the deed(s), Transfer Tax Forms, Unit
Power of Attorney and all such other instruments, agreements or other documents
as required by sub-paragraph 7.2.8  .
 
 11.1.3           All costs in connection with any loan obtained by Purchaser
including, without limitation, all mortgage recording taxes, mortgage recording
fees, origination, appraisal and closing costs and other expenses in connection
therewith (including legal fees) in amounts determined by governmental
authorities and Purchaser’s lender.
 
 
PAGE 8 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
12
AGREEMENT NOT A LIEN OR ENCUMBRANCE

 
12.1        No lien or encumbrance shall arise against the Property or the Units
as a result of this Agreement or any monies deposited hereunder, except as
hereinafter set forth.  In furtherance and not in limitation of the provisions
of the preceding sentence, Purchaser agrees that the provisions of this
Agreement are and shall be subject and subordinate to the lien of any mortgage
heretofore or hereafter made, including, but not limited to, any construction or
Building loan mortgage, and any advances heretofore or hereafter made thereon
and any payments or expenses made or incurred or which hereafter may be made or
incurred, pursuant to the terms thereof, or incidental thereto, or to protect
the security thereof, to the full extent thereof, without the execution of any
further legal documents by Purchaser.  This subordination shall apply in all
cases, regardless of the timing of, or cause for, the making of advances of
money or the incurring of expenses.  Seller shall, at its option, either satisfy
such mortgages or obtain a release of the Units and their respective undivided
interests in the Common Elements from the lien of such mortgages on or prior to
the Closing Date.  The existence of any mortgage or mortgages encumbering the
Property, or portions thereof, other than the Units and their respective
undivided interests in the Common Elements, shall not constitute an objection to
title or excuse Purchaser from completing payment of the Purchase Price or
performing all of Purchaser’s other obligations hereunder or be the basis of any
claim against, or liability of, Seller, provided that any such mortgage(s) is
subordinated to the Declaration.
 
12.2        The parties hereto agree that neither this Agreement nor any
memorandum or notice hereof shall be recorded.  Any recordation or attempted
recordation by Purchaser shall constitute an Event of Default by Purchaser.
 
13
DEFAULT BY PURCHASER

 
13.1        Each of the following shall constitute an “Event of Default”
hereunder:
 
 (i)           Purchaser’s failure to deliver the Additional Deposit in
accordance with the terms of Paragraph 6.2 of this Agreement; or
 
 (ii)          Purchaser’s failure to pay the Balance of the Purchase Price, or
any closing adjustment or closing cost required to be paid by Purchaser on the
Closing Date in this Agreement, or the dishonor of any check given by Purchaser
to Seller; or
 
 (iii)         Purchaser’s failure to pay, perform or observe any of Purchaser’s
other obligations under this Agreement; or
 
 (iv)         Purchaser’s assignment of any of Purchaser’s property for the
benefit of creditors, or Purchaser’s filing a voluntary petition in bankruptcy;
or
 
 (v)          if a non-bankruptcy trustee or receiver is appointed over
Purchaser or Purchaser’s property, or an involuntary petition in bankruptcy is
filed against Purchaser; or
 
 (vi)         Purchaser’s assignment of this Agreement without the prior written
consent of Seller (other than to any entity, which is expressly permitted by the
terms of this Agreement without Seller’s consent); or
 
 (vii)        Purchaser’s listing the Units, prior to the Closing, for resale or
rental with any broker or advertising or otherwise offering, promoting or
publicizing the availability of the Units for sale or rental without Seller’s
prior written consent; or
 
 (viii)       The recordation of this Agreement by Purchaser.

 
PAGE 9 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
13.2       TIME IS OF THE ESSENCE with respect to Purchaser’s obligations to pay
the Additional Deposit, if applicable, the Balance of the Purchase Price and to
pay, perform or comply with Purchaser’s other material obligations under this
Agreement.  Upon the occurrence of an Event of Default on Purchaser’s part,
Seller, in its sole discretion, may elect by notice to Purchaser to cancel this
Agreement.  If Seller elects to cancel pursuant to the terms of this Agreement,
then this Agreement shall be deemed cancelled, and Seller shall have the right
to retain, as and for liquidated damages, the entire Deposit and any interest
earned on the Deposit.  Upon the cancellation of this Agreement, Purchaser and
Seller will be released and discharged of all further liability and obligations
hereunder and under the Plan, and the Units may be sold to another as though
this Agreement had never been made, and without any obligation to account to
Purchaser for any of the proceeds of such sale.
 
14
SELLER’S INABILITY TO CONVEY TITLE; SELLER’S DEFAULT

 
14.1       In the event Seller cannot (as opposed to will not) convey title to
the Units to Purchaser as set forth in this Agreement by reason other than
Purchaser’s default, Seller shall so notify Purchaser in writing, specifying the
condition or event that prevents Seller from conveying title as set forth in
this Agreement, and Purchaser may elect, as its sole remedy, within five (5)
days of such notification from Seller, to either (i) terminate this Agreement by
written notice to Seller and the Deposit shall be returned to Purchaser together
with interest thereon, within five (5) Business Days of Seller’s receipt of
Purchaser’s termination notice and upon making such payment, this Agreement
shall be terminated and neither party hereto shall have any further rights,
obligations, liability to or against the other under this Agreement; or (ii)
waive the condition or event in question and proceed to close the transaction
contemplated herein without reduction of the Purchase Price.  In the event that
the remedy in clause (ii) is not readily available to Purchaser or otherwise
impractical then Purchaser shall be deemed to have chosen the remedy in clause
(i).  In no event whatsoever shall Seller be liable to Purchaser for any damages
of any kind whatsoever based upon Seller’s inability to close hereunder.
 
14.2       If Seller defaults in its obligation to convey the Units hereunder,
or if Seller defaults in any of its other obligations under this Agreement and
Purchaser is ready, willing and able (other than with respect to items for which
Seller is responsible to deliver hereunder) to close and the Closing does not
occur as a result thereof, after Purchaser provides Seller with written notice
of Seller’s alleged default and a five (5) Business Day opportunity to cure such
alleged default,  Purchaser’s sole and exclusive remedy shall be either (i) to
seek specific performance of this Agreement, provided that any such action for
specific performance must be commenced within sixty (60) days after such cure
period has expired; or (ii) to terminate this Agreement and to receive a refund
of the Deposit (together with any interest thereon) and to seek reimbursement
for Purchaser’s documented out of pocket expenses relating to this Agreement,
including its due diligence expenses and any expenses incurred in arranging
financing to purchase the Units, but in no event in excess of One Hundred
Thousand Dollars ($100,000).  Purchaser shall elect between the remedies in
clauses (i) and (ii) above, and Purchaser may not seek to pursue both
remedies.  In no event shall Purchaser be entitled to recover damages from
Seller relating to Seller’s default except as aforesaid. Nothing contained
herein shall preclude or prohibit Purchaser from waiving any default or alleged
breach or default by Seller and closing on the purchase of the Units,
notwithstanding such default, without reduction of the Purchase Price.
 
15
ACCEPTANCE OF CONDITION OF PROPERTY

 
Purchaser  has inspected the Units including, without limitation, the Building
and the Property and is thoroughly acquainted with the physical condition
thereof.  Purchaser agrees to take the Units and the fixtures and personal
property contained therein, if any, “AS IS” and in its condition as of the date
hereof, subject to normal wear and tear, and further subject to the
representations and warranties set forth in this Agreement.  The execution of
this Agreement by Purchaser signifies Purchaser's acceptance of the condition of
the Units, including the Building, the Common Elements, the Units and all
fixtures, machinery, equipment, furnishings, appliances, installations and other
personal property contained therein (collectively, the “Installations”) in their
respective conditions, as of the date hereof, subject to normal wear and
tear.  Purchaser acknowledges having read the Description of Property and
Building Condition set forth in Part II of the Plan.  Purchaser acknowledges
that Seller has no obligation to make any repairs, improvements or decorations
in or to the Units, the Building, the Property or the Installations except as
otherwise required pursuant to the terms of the Leases and/or the Condominium
Documents.

 
PAGE 10 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
16
DAMAGE TO THE UNITS

 
16.1       If, prior to Closing, the Units or any of the Units are damaged by
fire or other casualty (“Casualty”), the following shall apply:
 
16.1.1           Seller shall send written notice to Purchaser of any Casualty
to all or any of the Units within three (3) Business Days of Seller’s receipt of
notice of the occurrence (“Casualty Notice”).  If the Casualty results in an
Immaterial Loss (defined below), Purchaser shall not have the right to reject
title or receive a credit against, or abatement in, the Purchase Price and shall
instead have the rights as set forth in Section 16.1.3.  If the Casualty results
in a Material Loss (defined below), Purchaser shall have the right to either:
(i) terminate this Agreement by written notice given to Seller, or (ii) complete
the purchase without reduction or abatement in the Purchase Price, but with the
rights set forth in Section 16.1.3.
 
16.1.2           If Purchaser exercises its option to terminate this Agreement,
Escrow Agent shall, within five (5) Business Days after receipt of notice of
termination by Purchaser, return to Purchaser all sums deposited by Purchaser
hereunder, together with interest earned thereon, if any.  Upon making such
payment, this Agreement shall be terminated and neither party hereto shall have
any further rights, obligations or liability to or against the other under this
Agreement.
 
16.1.3           If the Casualty results in an Immaterial Loss or the Casualty
results in a Material Loss and Purchaser elects to complete the purchase,
subject to the rights of the Condominium Board and other Unit Owners and
Mortgagees (other than Mortgagees holding mortgages secured by the Units), the
proceeds actually collected (either prior to or after Closing) by Seller (or
Seller’s rights to collect the same to the extent such rights are fully
assignable by Seller) with respect to the Units only, under the provisions of
hazard insurance policies, if any, covering the Casualty, shall first be applied
by Seller to pay, or reimburse Seller for, all sums, if any, reasonably expended
or incurred by Seller for emergency restoration or repairs of the Units
(including legal fees), and the balance of such collected or collectable
proceeds shall be paid over to Purchaser.  If applicable, the Balance of the
Purchase Price shall be abated by Seller's pro-rata portion of the deductible
under the insurance policy credited against Seller's pro-rata portion of
insurance proceeds.
 
16.1.4           Under no circumstances shall Seller have any obligation or
liability to repair or restore all or any of the Units because of a Casualty.
 
16.2       If, prior to Closing, all or any part of the Units are taken or
threatened in writing by the applicable governmental authority to be taken by
eminent domain, then Seller shall send written notice to Purchaser of such
taking within three (3) Business Days of the occurrence or receipt of such
threat.
 
16.2.1           If all or a material part of the Units are taken or threatened
in writing by the applicable governmental authority to be taken by eminent
domain resulting in a Material Loss, then upon such taking this Agreement shall
be deemed terminated and of no further force and effect and Escrow Agent shall,
within five (5) business day after receipt of notice of termination from
Purchaser, return to Purchaser all sums deposited by Purchaser hereunder,
together with interest earned thereon, if any.  Upon making such payment, this
Agreement shall be terminated and neither party hereto shall have any further
rights, obligations or liability to or against the other under this Agreement.

 
PAGE 11 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
16.2.2           If an immaterial part of the Units is taken by eminent domain
or in the event of change of legal grade or temporary taking resulting in an
Immaterial Loss, then Purchaser shall nonetheless complete the purchase in
accordance with the provisions of this Agreement without reduction or abatement
in the Purchase Price, except that if any tenant has an abatement of rent under
its Lease because of damages resulting from a taking by eminent domain resulting
in an Immaterial Loss, then an amount equal to such portion of such abatement
which applies to any period from and after the Closing shall be allowed to
Purchaser as a credit against the Purchase Price.  Further, if an immaterial
part of the Units are taken by eminent domain resulting in an Immaterial Loss,
Seller shall upon Closing, (i) turn over and deliver to Purchaser the net
proceeds of any award or other proceeds of such taking with respect to the Units
only which may have been collected by and not previously used for restoration or
(ii) if no award or other proceeds shall have been collected (or only a portion
thereof shall have been collected), deliver to Purchaser an assignment without
recourse of Seller rights, if any, to any such award or other proceeds which may
be payable as a result of such taking with respect to the Units only.
 
16.3       For purposes of this Paragraph, an “Immaterial Loss” shall mean a
loss or taking costing or valued at less than One Million Two Hundred and Fifty
Thousand Dollars ($1,250,000) and which will not permit Starbucks or TD Bank  to
terminate its Lease and a “Material Loss” shall mean a loss or taking costing or
valued at One Million Two Hundred and Fifty Thousand Dollars ($1,250,000) or
more or which will permit Starbucks or TD Bank to terminate its Lease, unless
such termination right shall be waived.  The determination by a contractor or
third party mutually agreed to by Seller and Purchaser in good faith within ten
(10) Business Days of such loss or taking shall be final as to whether a loss or
taking is an Immaterial Loss or a Material Loss.
 
16.4       The provisions of this Paragraph shall govern and control even if
inconsistent with Section 5-1311 of the General Obligations Law or any other
applicable law.
 
16.5       The provisions of this Paragraph are subject and subordinate to the
rights of the Condominium Board set forth in the By-laws of the Condominium.
 
16.6       The provisions of this Paragraph 16 shall survive the Closing to the
extent that any portion of insurance proceeds or condemnation awards is not
fully paid or disbursed prior to Closing.
 
17
REPRESENTATIONS

 
17.1       All understandings and agreements previously made between Seller and
Purchaser regarding the Units are merged in this Agreement, which alone fully
and completely expresses their Agreement.  Seller has not made, does not make
and is unwilling to make any representations as to the condition, use, operation
or any other matter or thing affecting or relating to the Units or title thereto
or the transactions contemplated hereby, except as may otherwise expressly be
set forth herein or in the Plan.  Except as may otherwise be expressly provided
in this Agreement, Purchaser has not relied on any representations or
warranties, and Seller has not made any representations or warranties, in either
case express or implied as to any item or matter, including but not limited to
(i)  the current or future real estate tax liability, assessment or valuation of
the Units; (ii) the potential qualification of the Units for any and all
benefits conferred by federal, state or municipal laws, whether for subsidies,
special real estate tax treatment, insurance, mortgages, or any other benefits,
whether similar or dissimilar to those enumerated; (iii) the compliance of the
Units, in their current or any future state with applicable zoning ordinances
and the ability to obtain a variance in respect to any non-compliance, if any,
with such zoning ordinances; (iv) the availability of any financing for the
purchase, alteration, rehabilitation or operation of the Units from any source,
including but not limited to the state, city or federal government or any
institutional lender; (v) the current or future use of the Units; (vi) the
current or future condition and operating state of any and all machinery or
equipment in the Units and the current or future structural and physical
condition of the Building or any other improvements to the Units or their
suitability for rehabilitation or renovation; (vii) the state of title to the
Units; (viii) the presence or absence of violations of law or municipal
ordinances, orders or requirements; and (ix) the size or the dimensions of the
Units or any physical characteristics thereof, the services to be provided to
the Unit Owners, the estimated Common Charges allocable to the Units, or the
right to any income tax deduction for any real estate taxes or mortgage interest
paid by Purchaser.

 
PAGE 12 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
17.2       Seller represents and warrants to Purchaser that:
 
17.2.1          The Plan is true and accurate in all material respects and has
not been amended beyond the Nineteenth Amendment;


17.2.2           Prior to the Closing, Seller’s designees on the Condominium
Board shall not vote in favor of any amendment to the Plan which shall, or (in
Seller’s reasonable opinion) is likely to, adversely affect the Units, without
Purchaser’s prior written consent, which consent may be granted or withheld in
Purchaser’s sole and absolute discretion.
 
17.2.3           Seller is a limited liability company, duly organized and
validly existing under the laws of the State of Delaware;
 
17.2.4           Seller has the power and authority to own, operate and convey
the Units and to execute and deliver, and perform Seller’s obligations under
this Agreement;
 
17.2.5           Seller’s execution and delivery of this Agreement, and the
performance of Seller’s obligations hereunder, have been, or will be authorized
by all necessary action on the part of Seller;
 
17.2.6           all necessary consents for Seller to enter into this Agreement
and perform its obligations hereunder have been, or will be obtained;
 
17.2.7           the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by Seller do not
violate any provision of, or cause a default under, or result in the
acceleration of any obligation under, any material agreement which will be in
effect on and after the Closing to which Seller is a party or any law, statute,
rule, ordinance, regulation or requirement by which Seller or the properties,
assets, business or operations of Seller may be bound or affected, do not
require the consent or approval of any court, administrative or governmental
authority and do not result in the creation or imposition of any lien or equity
of any kind whatsoever upon, or give to any other person any interest or right
(including any right of termination or cancellation) in or with respect to, any
material agreement to which Seller is a party or the business or operations of
Seller or any of its properties or assets;
 
17.2.8           this Agreement constitutes, and all other documents required by
this Agreement to be executed by Seller shall constitute when so executed, the
valid and binding obligation of Seller, enforceable against Seller in accordance
with their respective terms, except to the extent that enforcement may be
limited by applicable bankruptcy, insolvency, moratorium and other principles
relating to or limiting the rights of contracting parties generally;
 
17.2.9           there are no service, labor, concession or maintenance
contracts with Seller affecting the Units which will be binding on Purchaser
after the Closing;
 
17.2.10          neither Seller nor any of its Affiliates is a (i) a person
designated by the U.S. Department of Treasury's Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status, or (ii) a person described in Section 1 of U.S. Executive Order
13224, issued on September 23, 2001, or (iii) a person otherwise identified by
government or legal authority as a person with whom Purchaser or any of its
Affiliates are prohibited from transacting business (currently, a listing of
such designations and the text of the Executive Order are published under the
internet website address www.ustreas.gov/offices/enforcement/ofac).  As used
herein, (x) the term “Affiliates” means, with respect to any Person, any Person
Controlling, Controlled by, or under common Control with such Person, (y) the
term “Control” (and any form thereof, such as “Controlled” or “Controlling”)
means with respect to any Person the possession directly or indirectly, through
one or more intermediaries, of the power to (I) to vote more than fifty percent
(50%) of the voting stock of such Person or (II) to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, membership interests, partnership interests, by
contract or otherwise, and (z) the term “Person” means any individual, firm,
corporation, general or limited partnership, limited liability company,
incorporated or unincorporated association, joint venture, joint stock company,
trust, governmental agency or instrumentality, or other entity of any kind, or
any combination of the foregoing;

 
PAGE 13 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
17.2.11         Seller has delivered to Purchaser all tenant lists, lease files,
documents, booklets, manuals and promotional and advertising materials
concerning the Units or used in connection with the operation of the Units to
the extent in Seller’s actual possession or the actual possession of Seller’s
managing agent for the Units;
 
17.2.12         All bills and claims for labor performed at Seller’s request and
materials furnished at the Units at Seller’s request have been, or shall be,
paid in full by Seller on or before the Closing Date;
 
17.2.13         No person, firm or entity, except for the Purchaser has any
rights in, or rights to purchase or acquire all, or any part of the Units,
including, without limitation, a right of first refusal or option to purchase
with respect thereto;
 
17.2.14         Seller has not received notice from any of the Tenants, from the
holder of any mortgage, or from the Condominium, requesting the performance of
any repairs, alterations or other work, or for the correction of any defaults
under any agreements, ordinances, rules or otherwise with respect to the Units,
except with respect to notice received with regard to the signage installed by
Starbucks;
 
17.2.15         Seller has not received any written notice (i) from any
applicable governmental authority of the existence or migrating from the
Property or the Units, in violation of any Environmental Laws (as hereinafter
defined) of any “hazardous materials” or “hazardous wastes” (as defined under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980 (“CERCLA”), the Resource Conservation and Recovery Act of 1976 (“RCRA”)) or
(ii) of any pending actions, suits, claims and/or proceedings claiming that
Seller, Tenant or the Units is in violation of any local law, rule, regulation,
or code relating to health or the environmental or another applicable Federal,
State or local environmental laws (“Environmental Laws”) at, on or under the
Property or the Units;
 
 17.2.16         A true and correct copy of the temporary certificate of
occupancy for the Units is annexed hereto as Schedule J, with the exclusion of
Retail Unit A and Retail Unit D which Units are not yet reflected on the
attached temporary certificate of occupancy; Attached hereto as Schedule K is
(i) a copy of a violation issued by the Department of Buildings, which, to
Seller’s knowledge, is the only item preventing the issuance of a temporary
certificate of occupancy for Unit A  and (ii) a list of the open items, as
prepared by the Department of Buildings, which as of the date hereof, are
preventing the issuance of the temporary certificate of occupancy for Unit
D.  Between the date of this Agreement and the Closing Date, Seller shall use
commercially reasonable efforts, consistent with Seller’s past practices, to
attempt to satisfy all of the open items listed on Schedule K with respect to
Unit D, at Seller’s sole cost and expense, and Seller hereby authorizes Seller’s
architect and expeditor to cooperate with Purchaser post-closing if, and to the
extent that such cooperation will reasonably be necessary to obtain a the
temporary certificate of occupancy for Unit D.
 
17.2.17          Seller, in its capacity as Sponsor of the Plan, shall remain
obligated to obtain the Permanent Certificate of Occupancy for the Building
solely in accordance with the terms of the Plan.  In connection with such
obligation, Seller represents that Escrow Agent is currently holding the sum of
$500,000 in accordance with that certain “PCO Escrow Agreement” dated August 10,
2009 between Seller and Escrow Agent.
 
17.2.18          Seller has not received written notice of any assessments
presently imposed against the Units, and Seller has not received any written
notice from the Condominium (or from its authorized representatives) that any
Unit is under consideration for or subject to any special assessment or other
charge under the Condominium Documents. Additionally, Seller has no actual
knowledge of any assessment that is likely to be imposed against the Units, or
which is presently being considered by the Condominium Board;

 
PAGE 14 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
17.2.19          Seller is not a “foreign person” as defined in the Code
Withholding Section;
 
17.2.20          All of Seller’s material obligations under the Leases (as
hereinafter defined), including, without limitation “Landlord’s Pre-Delivery
Work”, “Landlord’s Post Delivery Work” and “Landlord’s Work” (as such terms are
defined in the Leases) have been completed, or will be completed, prior to the
Closing.
 
17.3       Purchaser represents and warrants to Seller that:
 
17.3.1           Purchaser is not relying upon any architect's plans, sales
plans, selling brochures, advertisements or statements or representations,
express or implied warranties, guarantees, promises, “set-ups” or information
not embodied in this Agreement, or made by Seller, or by any real estate broker,
agent, employee, servant or other person representing or purporting to represent
Seller;
 
17.3.2           Purchaser is a limited liability company, duly organized and
validly existing under the laws of the State of Delaware;
 
17.3.3           Purchaser has the power and authority to conduct its business
and to execute and deliver, and perform Purchaser’s obligations under, this
Agreement;
 
17.3.4           Purchaser’s execution and delivery of this Agreement, and the
performance of Purchaser’s obligations hereunder, have been authorized by all
necessary action on the part of Purchaser;
 
17.3.5           all necessary consents for Purchaser to enter into this
Agreement and perform its obligations hereunder have been obtained and there are
no pending actions or investigations the outcome of which could adversely affect
Purchaser’s ability to perform Purchaser’s obligations hereunder;
 
17.3.6           the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by Purchaser does not
violate any provision of, or cause a default under, or result in the
acceleration of any obligation under, any agreement to which Purchaser is a
party or any law, statute, rule, ordinance, regulation or requirement by which
Purchaser or the properties, assets, business or operations of Purchaser may be
bound or affected; do not require the consent or approval of any court,
administrative or governmental authority; and do not result in the creation or
imposition of any lien or equity of any kind whatsoever upon, or give to any
other person any interest or right (including any right of termination or
cancellation) in or with respect to, any agreement to which Purchaser is a party
or the business or operations of Purchaser or any of its properties or assets;
 
17.3.7           this Agreement constitutes, and all other documents required by
this Agreement to be executed by Purchaser shall constitute when so executed,
the valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with their respective terms, except to the extent that enforcement
may be limited by applicable bankruptcy, insolvency, moratorium and other
principles relating to or limiting the rights of contracting parties generally;
 
17.3.8           neither Purchaser nor any of its Affiliates is a (i) a person
designated by the U.S. Department of Treasury's Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status, or (ii) a person described in Section 1 of U.S. Executive Order
13224, issued on September 23, 2001, or (iii) a person otherwise identified by
government or legal authority as a person with whom Seller or any of its
Affiliates are prohibited from transacting business (currently, a listing of
such designations and the text of the Executive Order are published under the
internet website address www.ustreas.gov/offices/enforcement/ofac).  As used
herein, (x) the term “Affiliates” means, with respect to any Person, any Person
Controlling, Controlled by, or under common Control with such Person, (y) the
term “Control” (and any form thereof, such as “Controlled” or “Controlling”)
means with respect to any Person the possession directly or indirectly, through
one or more intermediaries, of the power to (I) to vote more than fifty percent
(50%) of the voting stock of such Person or (II) to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, membership interests, partnership interests, by
contract or otherwise, and (z) the term “Person” means any individual, firm,
corporation, general or limited partnership, limited liability company,
incorporated or unincorporated association, joint venture, joint stock company,
trust, governmental agency or instrumentality, or other entity of any kind, or
any combination of the foregoing.

 
PAGE 15 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
17.3.9           Purchaser represents that Purchaser is a sophisticated investor
and has extensive experience and expertise in the acquisition of commercial
property and, in entering into this Agreement, Purchaser has relied upon such
experience and expertise.
 
17.4       All representations and warranties made by the parties in this
Paragraph 17 shall be true and correct in all material respects as of the
Closing Date, and the representations and warranties of Seller set forth herein
shall survive the Closing for a period of one hundred and twenty (120) days from
the Closing Date (“Survival Period”). Except as expressly set forth below, a
representation or warranty which is not true and correct in all material
respects as of the Closing Date and has a material and adverse effect on the
value of the Property shall be a “Breach”.
 
Notwithstanding the foregoing, any representation or warranty enumerated in
sub-paragraphs 17.2.1, 17.2.3, 17.2.14, 17.2.15, 17.2.16, 17.2.17 and 17.2.18
which is not true and correct in all material respects as of the Closing Date by
reason of changed facts or circumstances which pursuant to the terms of this
Agreement are permitted to have occurred shall not be deemed a Breach.
 
In the event a Breach has occurred as of the Closing Date, Purchaser may, as its
sole remedy, terminate this Agreement and receive the return of the Deposit,
together with any interest earned thereon, whereupon neither party shall have
any further rights, obligations to or against the other under this Agreement or
waive such Breach and proceed to closing without a reduction of the Purchase
Price.  If, however, the Closing shall occur, Purchaser shall be deemed to have
waived, relinquished and released any right to make a claim against Seller on
account of such Breach, and shall not make any such claim against Seller for
damages that Purchaser claims to have incurred as the result of a Breach if (a)
Purchaser knew that such Breach existed at the time of the Closing and
nevertheless proceeded to close, or (b) Purchaser’s actual damages as a direct
consequence of such Breach are reasonably estimated to be less than One Hundred
Thousand Dollars ($100,000) in the aggregate.
 
Notwithstanding anything herein to the contrary, (a) in no event shall Seller’s
maximum aggregate liability arising by reason of or in connection with any and
all such alleged Breaches permitted hereunder exceed Two Million Two Hundred and
Fifty Thousand Dollars ($2,250,000) and (b) Purchaser shall not be entitled to
recover any special, consequential, speculative or punitive damages against
Seller with respect to any such asserted Breach.   Seller agrees that until the
later of (i) the expiration of the Survival Period or (ii) such time as a final
non-appealable judgment is rendered by a court of competent jurisdiction in an
action commenced against Seller by Purchaser during the Survival Period, Seller
will not render itself judgment proof or substantially unable to meet its then
existing financial obligations.


17.5       Seller shall cooperate with Purchaser, both prior to and after the
Closing, in connection with any and all written information requests made by or
on behalf of Purchaser, which are required to complete a so-called “Section 314
audit”, including, but not limited to providing the following, provided (a) such
items are in Seller’s actual possession or reasonably available to Seller, (b)
such items are applicable to the Units, and  (c) the delivery of such items
shall be at no expense to Seller: (i) historical income statement for the Units
for 2010; (ii) historical income statement for the Units for 2011, year to date;
(iii) two (2) years of historical occupancy and rent for each Unit (iv) back-up
and supporting documents relating to the items set forth herein (such as bills,
checks, etc.); and (v) the most current financial statement for each of the
Tenants.  In addition, Seller shall cooperate with Purchaser, both prior to and
after the Closing, in connection with any and all information requests made by
or on behalf of Purchaser, relating to the Units, including the books and
records of the Units. Purchaser acknowledges and agrees that Seller makes no
representation or warranty with respect to any of the items referenced in this
sub-paragraph 17.5 which may be delivered by Seller to Purchaser subsequent to
the Closing and that Purchaser shall have no claims against Seller for any
inaccuracies in such documents. The provisions of this Section 17.5 shall
survive the Closing.

 
PAGE 16 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
18
LEASES

 
18.1       Set forth on Schedule L annexed hereto and made a part hereof is a
schedule (“Lease Schedule”) which sets forth information concerning leases,
together with all  amendments and modifications thereto (but specifically
excluding any non-binding correspondence between  Seller and Tenants)
(collectively, “Leases”) affecting the Units.  Seller represents that the Lease
Schedule is accurate in all respects as of the date hereof, and there are no
Leases of any of the Units other than those set forth therein and in any
subleases or subtenancies.  Except as otherwise set forth in the Lease Schedule
or elsewhere in this Agreement:
 
18.1.1           All of the Leases are in full force and effect
 
18.1.2           No tenant has an exercisable option or right of first refusal
to purchase all or any portion of the Units.
 
18.1.3           There are no arrears in the payment of rent or additional rent
under any of the Leases.
 
18.1.4           To Seller’s knowledge, there are no uncured tenant or Seller
defaults and Seller agrees to inform Purchaser of any tenant or Seller defaults
between the date of this Agreement and the Closing.
 
18.1.5           Seller has not received any written notice from any tenant
claiming that Seller, as landlord, is in default, which default remains uncured,
nor does Seller have any knowledge that it is in default.
 
18.1.6           Seller is not holding any Security Deposits in connection with
the Leases.
 
18.1.7           Seller has performed all of its material obligations as
landlord under the Leases (other than to a de minimis extent).
 
18.1.8           Seller has not received any written notice from any tenant
exercising any renewal options under the Leases, except as may be set forth on
the Lease Schedule.
 
18.1.9           Seller has provided to Purchaser true and complete copies of
all material documents constituting the Leases.
 
18.1.10         The rents set forth in the Leases are the actual rents billed or
to be billed by Seller to the Tenants.
 
18.1.11         Except as set forth in the Leases, no Tenant is entitled to
rental concessions or abatements for any period subsequent to the scheduled date
Closing.
 
18.1.12         Except as set forth in the Leases, no other or additional
renewal or extension options have been granted to the Tenants.
 
18.1.13         None of the Tenants has made any written request for any
assignment, transfer, or subletting in connection with all or a portion of the
Units which is presently pending.

 
PAGE 17 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
18.1.14         There are no leasing commissions which are or may become due or
owing with respect to the Leases which will not have been paid prior to Closing,
other than the leasing commission due RKF on or about March, 2012 in the amount
of $34,000 in connection with the Starbucks lease, which commission shall be
paid by Seller at such time, if required under the Exclusive Agency Agreement
(“Seller Retained Commission Obligations”).    If any additional commissions
shall be due and payable in connection with any Tenant exercising of a renewal
option under their respective Leases, the same shall be the sole and exclusive
obligation of Purchaser, and such obligation is being assumed by Purchaser
hereunder. The provisions of this sub-paragraph 18.1.14 shall survive the
Closing. At Closing,  Seller and Purchaser shall execute an Assignment and
Assumption of the Exclusive Agency Agreement in the form attached hereto as
Schedule F and made a part hereof, pursuant to which (1) Purchaser shall assume
the obligations  of “Owner” under the Exclusive Agency Agreement solely with
respect to any commissions due and payable to RKF with respect to any renewal or
extension terms of the Leases and (2) Seller shall retain the obligation of
“Owner” thereunder with respect to the Seller Retained Commission Obligations.
 
18.1.15         For the purposes of this Agreement, the terms “to Seller’s
knowledge,” to the best of Seller’s knowledge,” and phrases of similar import
shall mean the actual present knowledge (and not constructive knowledge) of
David Penick, without independent inquiry or investigation, and shall not mean
that Seller or such individual is charged with knowledge of the acts, omissions
and/or knowledge of Seller’s property manager (or any employee thereof) or of
Seller’s other agents or employees or of Seller’s predecessors in title to the
Units.
 
18.2       INTENTIONALLY OMITTED.
 
18.3       Seller does not guarantee that any Lease will be in full force and
effect on the Closing Date.  Notwithstanding the foregoing or anything to the
contrary contained herein, it shall be a condition precedent to Purchaser’s
obligation to close title to the Units on the Closing Date that neither TD Bank
nor Starbucks has (i) terminated its respective Lease; (ii) vacated its
respective Unit; (iii) delivered notice to Seller of such Tenant’s intention to
terminate its respective Lease and/or vacate its respective Unit or (iv) filed a
petition in bankruptcy. Seller shall maintain and operate the Units in its usual
customary manner.
 
18.4       From the date of this Agreement to the Closing Date, Seller shall:
 
(i)           maintain and operate the Units in accordance with Seller’s past
practices in all material respects;
 
(ii)          maintain the Units in as good repair, order, and condition as
exists on the date of this Agreement and as required by the Leases and the
Condominium Documents;
 
(iii)         comply with the terms and provisions of all existing Leases,
service contracts, if any, and other obligations in all material respects;
 
(iv)         except as otherwise provided in the Leases, not renew, extend,
amend, or terminate (except in the event of a default by Tenant) any existing
Lease or service contract or enter into any new tenant lease or service contract
without the prior written approval of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed, provided, however, that this
provision shall exclude any service contract which may be terminated on 30 days
notice without penalty;
 
(v)          not take, or omit to take, any action that would have the effect of
violating any of the representations, warranties, covenants and agreements of
Seller contained in this Agreement;
 
(vi)         not sell, assign, or convey any right, title or interest whatsoever
in or to the Units;
 
(vii)        promptly deliver to Purchaser copies of (y) written default
notices, notices of lawsuits and notices of violations affecting the Units
received by Seller, or (z) any notice received by Seller from The City of New
York, the taxing authority and any other municipal, governmental or
quasi-governmental entity or agency pertaining to the Units.

 
PAGE 18 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
18.5       At Closing, Seller shall assign to Purchaser, without recourse,
representation or warranty, all of Seller's right, title and interest in and to
each of the Leases that are in full force and effect on the Closing Date, and
Purchaser shall assume all of the obligations on the part of Seller accruing on
and after the Closing Date under each of such Leases. Seller and Purchaser shall
execute and deliver to each other an assignment and assumption of the Leases in
the form annexed hereto as Schedule D.
 
18.6       If any Tenant is in arrears in the payment of rent or additional
rent, Purchaser agrees to use commercially reasonable efforts (without bringing
any legal action or other form of dispute resolution) to collect such arrears
and agrees that the first monies received from such tenant after Closing shall
be held in trust by Purchaser and shall be applied in the following order of
priority: (i) first to the month in which the Closing occurred; (ii) then to the
month immediately preceding the month in which the Closing occurred; (iii) then,
to any month following the Closing until such Tenant is current in the payment
of rent and all other sums due under its Lease, and (iv) then to any months
preceding the Closing.  If rents or other charges or any portion thereof
received by Seller or Purchaser after the Closing are payable to the other party
by reason of this allocation, the appropriate sum shall be held in trust and
shall be promptly paid to such other party, which obligation shall survive
Closing.
 
19
PROHIBITION AGAINST ADVERTISING

 
Prior to the closing of title, Purchaser agrees not to list all or any of the
Units for resale or rental with any broker or to advertise or otherwise offer,
promote or publicize the availability of the Units for sale or lease, without
Seller’s prior written consent in its sole discretion.  Any listing of all or
any of the Units or form of advertising, promotion or publicizing of the Units
by Purchaser prior to Closing of title shall be a default by Purchaser,
entitling Seller to the default remedies set forth in this Agreement.
Notwithstanding the foregoing, Seller shall permit Purchaser to consult with the
leasing broker in connection with leasing the vacant Units, provided however
that Seller shall be under no obligation to enter into any lease agreements with
respect to the vacant Units nor shall Seller be liable for any leasing
commissions in connection therewith.
 
20
BROKER

 
Each party represents to the other that such party has not dealt with any broker
in connection with this transaction other than the Broker set forth in Section
2.6.  Seller agrees to pay the commission of the Broker pursuant to a separate
agreement.  Each party agrees that, should any claim be made against the other
party for commissions by any broker, on account of any acts of the other, such
party will indemnify and hold the other party free and harmless from and against
any and all liabilities and expenses in connection therewith, including
reasonable legal fees.  The provisions of this Paragraph shall survive the
Closing.
 
21
AGREEMENT MAY NOT BE ASSIGNED

 
21.1       Purchaser does not have the right to assign this Agreement without
the prior written consent of Seller, in its sole discretion other than as set
forth in Section 21.2.  Any purported assignment by Purchaser in violation of
this Agreement will be voidable at the option of Seller.  Seller’s refusal to
consent to an assignment will not entitle Purchaser to cancel this Agreement or
give rise to any claim for damages against Seller.  Under no circumstances will
Seller consent to an assignment of this Agreement if Purchaser receives
consideration, other than for normal consideration.  Any purported assignment by
Purchaser in violation of this Agreement shall be a default by Purchaser,
entitling Seller to the default remedies set forth in this Agreement, and shall
be voidable at the option of Seller.

 
PAGE 19 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
21.2       Notwithstanding anything to the contrary contained in this Article,
Purchaser shall have a right to assign Purchaser’s rights under this Agreement,
in whole, but not in part, to one (1) or more entities “controlled by”
“controlling” or “under common control with” (defined below) Purchaser, (the
entity to which the rights are assignable may be a trust, limited liability
company, limited liability partnership, limited partnership or a corporation)
(including the right to assign the Agreement at Closing to multiple entities
provided that all of the Units shall close simultaneously), provided that (i)
Purchaser designates such assignee at least five (5) Business Days prior to the
Closing Date; (ii) the Closing is not delayed as a result of such assignment,
(iii) the assignee of this Agreement assumes in writing, by an instrument
prepared by Attorney for Seller, the obligations of Purchaser under this
Agreement, and (iv) the assignment is made without consideration. The term
“Control” shall mean the control, either directly or indirectly, of at least 51%
percent of the voting shares or equity interests of such assignee, together with
the authority to direct and manage the affairs of such assignee.
 
22
BINDING EFFECT

 
The submission of this Agreement to Purchaser does not create a binding
obligation on the part of Seller.  This Agreement shall not be binding on Seller
until a fully executed counterpart hereof has been delivered to Purchaser or the
Attorney for Purchaser.
 
23
NOTICES

 
23.1       Any notice, election, demand, request, letter, consent or other
communication hereunder or under the Plan shall be in writing and either
delivered by facsimile transmission, e-mail transmission, in person or sent,
postage prepaid, by registered or certified mail return receipt requested or by
Federal Express or other reputable overnight courier, with receipt confirmed to
the Attorney for Purchaser at the address given at the beginning of this
Agreement with a copy to the Purchaser at the address given at the beginning of
this Agreement by like method, and to the Attorney for Seller at the address
given at the beginning of this Agreement, with a copy to the Seller at the
address given at the beginning of this Agreement by like method and to RFR
Holding LLC at 390 Park Avenue, 3rd Floor, New York, New York 10022, Attn: Ross
Fleming and Frank Mangieri by like method.  Either party may hereafter designate
to the other in writing a change in the address to which notices are to be
sent.  Except as otherwise expressly provided herein, a notice shall be deemed
given when personal delivery is effected,, on the day of such delivery if by
e-mail or facsimile transmission, one (1) day after deposit with a reliable
overnight courier service, or in the case of mailing, three (3) days after the
date of mailing, except that the date of actual receipt shall be deemed to be
the date of the giving of any notice of change of address.  Any notice either of
the parties hereto receives from the other party’s attorneys shall be deemed to
be notice from such party itself.
 
23.2       Seller hereby designates and empowers Attorney for Seller, as
Seller’s agents to give any notice to Purchaser under this Agreement (including,
without limitation, a notice of default) in Seller’s name, which notice so given
shall have the same force and effect as if given by Seller itself.
 
23.3       Purchaser hereby designates and empowers Attorney for Purchaser, as
Purchaser’s agent to give any notice to Seller under this Agreement in
Purchaser’s name, which notice so given shall have the same force and effect as
if given by Purchaser itself.
 
24
LIABILITY OF SELLER AND PURCHASER

 
Each party shall be excused from performing any obligation or undertaking
provided for in this Agreement for so long as such performance is prevented,
delayed or hindered by an act of God, fire, flood, explosion, war, terrorism,
riot, sabotage, inability to procure or general shortage of energy, labor,
equipment, facilities, materials or supplies in the open market, failure of
transportation, strike, lockout, action of labor unions, or any other cause
(whether similar or dissimilar to the foregoing) not within the reasonable
control of either Seller or Purchaser.  Notwithstanding the foregoing, the terms
of this paragraph shall in no event apply to excuse Purchaser’s failure to
perform the obligation to pay the Balance of the Purchase Price at Closing if
such failure is due to Purchaser’s unavailability of funds.  Such partys’ time
to perform such obligations or undertaking shall be tolled for the length of the
period during which such performance was excused,  but in no event to exceed
sixty (60) days following the Closing Date.

 
PAGE 20 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
25
EXCULPATION

 
In consideration for entering into this Agreement, each of Seller and Purchaser
hereby waive any rights to bring a cause of action against the individuals
executing this Agreement on behalf of the other party (except for any cause of
action based upon lack of authority or fraud), and all persons dealing with such
other party must look solely to the other party’s assets for the enforcement of
any claim against such other party, and the obligations under this Agreement are
not binding upon, nor shall resort be had to the private property of any of the
members of either party or any of the trustees, officers, directors, employees
or agents thereof or their respective members.
 
26
AGREEMENT NOT CONTINGENT UPON FINANCING

 
The terms and provisions of this Agreement and Purchaser’s obligations hereunder
are not contingent upon Purchaser securing financing of the Purchase Price (or
any portion thereof), and Purchaser understands and agrees that Purchaser’s
failure to obtain such financing will not relieve Purchaser of Purchaser’s
obligations hereunder.  Purchaser further understands and agrees that if
Purchaser chooses to finance the purchase of the Units through a lending
institution and obtain a commitment therefrom, neither a subsequent change in
the terms of such commitment, the expiration or other termination of such
commitment, nor any change in Purchaser’s financial status or condition shall
release or relieve Purchaser of Purchaser’s obligations pursuant to this
Agreement and Seller shall have no liability as a result of any scheduling or
adjournment of the Closing beyond the expiration of the loan commitment.
 
27
REAL ESTATE TAX MATTERS

 
27.1       Seller has commenced tax certiorari proceedings and/or tax protest
proceedings for this tax year and preceding tax years. Seller shall have the
right to settle such proceedings for this tax year and preceding tax years
without the consent of Purchaser.  If requested by Seller, Purchaser shall join
as a party plaintiff in any tax proceedings for this tax year and both Seller
and Purchaser shall be represented by Seller's attorney in such
proceedings.  Purchaser shall deliver to Seller, upon demand, receipted tax
bills and cancelled checks used in payment of such taxes and shall execute any
and all consents or other documents and do any act or thing necessary for the
collection of such refund by Seller.  Seller shall have no right to settle any
tax proceedings for the 2011/2012 tax year without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned.
 
27.2       With respect to the tax certiorari proceedings or tax protest
proceedings as set forth in Section 27.1 herein, as well as any refunds and/or
credits in the amount of real estate taxes due which are realized as a result of
any reduction in the assessed value or tax rate applied to the Units, after
making the required payment to the Tenants pursuant to the terms of the Leases,
if applicable, and after deducting the cost of such proceedings including
reasonable attorneys' fees, all benefits obtained including, without limitation,
any tax refunds, or expected future savings attributable to (i) any tax year
ended prior to the Closing Date shall be the property of and shall be paid to
Seller (ii) any tax year commencing after the Closing Date shall be retained by
Purchaser and (iii) the tax year in which the Closing Date occurs shall be the
property of and shall be paid to Seller subject to apportionment between Seller
and Purchaser as of the Closing Date. For purposes of clarity, attorney’s fees
for tax certiorari proceedings shall in all events be attributable and allocated
to the applicable time period in which such savings occur or are expected to
occur, notwithstanding when such attorney’s fees are required to be paid.
 
27.3       If Purchaser receives any benefits to which Seller shall be entitled
under this Paragraph, Purchaser shall hold the same in trust for the benefit of
Seller and promptly remit the same Seller.

 
PAGE 21 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
27.4       The provisions of this Paragraph shall survive the Closing for a
period of six (6) months.
 
28
TITLE TO PERSONAL PROPERTY

 
All fixtures and articles of personal property attached or appurtenant to the
Units which are owned by Seller are included in this sale, subject however, to
Permitted Encumbrances.  Purchaser acknowledges and agrees that other than
expressly provided herein, Seller makes no representation in connection with
such fixtures and articles of personal property and Seller expressly disclaims
any implied warranties of merchantability or fitness for a particular purpose.
 
29
SEVERABILITY

 
If any provision of this Agreement or the Plan is invalid or unenforceable as
against any person or under certain circumstances, the remainder of this
Agreement or the Plan and the applicability of such provision to other persons
or circumstances shall not be affected thereby. Each provision of this Agreement
or the Plan, except as otherwise herein or therein provided, shall be valid and
enforced to the fullest extent permitted by law.
 
30
COSTS OF ENFORCING AND DEFENDING AGREEMENT



In the event of any action or proceeding at law or in equity between Seller and
Purchaser related to this Agreement, the non-prevailing party to such litigation
shall pay to the prevailing party all costs and expenses, including reasonable
attorneys' fees relating to such action or proceeding.
 
31
STRICT COMPLIANCE

 
Any failure by either party to insist upon the strict performance by the other
of any of the provisions of this Agreement shall not be deemed a waiver of any
of the provisions hereof, and each party, notwithstanding any such failure,
shall have the right thereafter to insist upon the strict performance by the
other party of any and all of the provisions of this Agreement to be performed
by such party.
 
32
GOVERNING LAW

 
The provisions of this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed wholly in the State of New York, without
regard to principles of conflicts of law.
 
33
WAIVER OF JURY

 
Except as prohibited by law, the parties shall, and they hereby do, expressly
waive trial by jury in any litigation arising out of, or connected with, or
relating to, this Agreement or the relationship created hereby or in the
Plan.  With respect to any matter for which a jury trial cannot be waived, the
parties agree not to assert any such claim as a counterclaim in (other than any
compulsory counterclaim), nor move to consolidate such claim with, any action or
proceeding in which a jury trial is waived.
 
34
ENTIRE AGREEMENT

 
This Agreement, together with the Plan, supersedes any and all understandings
and agreements between the parties and constitutes the entire agreement between
them with respect to the subject matter hereof.

 
PAGE 22 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
35
CERTAIN REFERENCES

 
A reference in this Agreement to any one gender, masculine, feminine or neuter,
includes the other two, and the singular includes the plural, and vice versa,
unless the context otherwise requires.  The terms “herein,” “hereof” or
“hereunder” or similar terms used in this Agreement refer to this entire
Agreement and not to the particular provision in which the term is used, unless
the context otherwise requires.  Unless otherwise stated, all references herein
to Articles, Sections, subsections or other provisions are references to
Articles, Sections, subsections or other provisions of this Agreement.
 
36
CAPTIONS

 
The captions in this Agreement are for convenience of reference only and in no
way define, limit or describe the scope of this Agreement or the intent of any
provision hereof.
 
37
SUCCESSORS AND ASSIGNS

 
The provisions of this Agreement shall bind and inure to the benefit of
Purchaser and Purchaser’s heirs, legal representatives, successors and permitted
assigns and shall bind and inure to the benefit of Seller and its successors and
assigns.
 
38
NO ORAL CHANGES

 
This Agreement cannot be changed or terminated orally.  Any changes or
additional provisions must be set forth in a rider attached hereto or in a
separate written agreement signed by the parties hereto or by an amendment to
the plan.
 
39
PERFORMANCE

 
Where this Agreement by its terms requires the payment of money or the
performance of a condition on a Saturday, Sunday or public holiday, such payment
may be made or condition performed on the next business day succeeding such
Saturday, Sunday or such public holiday, with the same force and effect as if
made or performed in accordance with the terms of this Agreement.
 
40
COUNTERPARTS

 
This Agreement may be executed in any number of electronic or original
counterparts.  Each such counterpart shall for all purposes be deemed an
original.  All such counterparts shall together constitute but one and the same
Agreement.
 
[Remainder of Page Intentionally Left Blank]

 
PAGE 23 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
duly authorized representatives as of the date first above written.


PURCHASER:
 
AMERICAN REALTY CAPITAL III, LLC 
 
By: 
    /s/ William M. Kahane
 
Name: William M. Kahane
 
Title: President
 
SELLER:
 
122 GREENWICH OWNER LLC,
 
a Delaware limited liability company
   
By:
122 Greenwich Mezz LLC,
 
a Delaware limited liability company, 
 
its sole member 
   
By:
122 Greenwich LLC,
 
a Delaware limited liability company,
 
its sole member
   
By: 
    /s/ David Penick
 
Name: David Penick
 
Title:   Authorized Signatory



ACKNOWLEDGED AND AGREED
AS TO RIGHTS AND DUTIES OF ESCROW AGENT:
 
ESCROW AGENT:
 
STARR ASSOCIATES LLP
 
By: 
/s/ Samantha Sheeber
 
Name:  Samantha Sheeber
 
Title:  Authorized Signatory


 
PAGE 24 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE A
 
WIRING INSTRUCTIONS


Valley National Bank
275 Madison Avenue
New York, NY 10016
ABA #021201383


Attn:           Mr. Dennis Sheridan
           212-867-6242 Office
           212-922-1353 Fax

 
PAGE 25 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 


SCHEDULE B
 
PERMITTED EXCEPTIONS
 
1.
Any state of facts which an accurate survey or personal inspection of the
Property and Unit would show, provided such state of facts would not prevent the
use of the Unit for retail purposes.

 
2.
The Declaration, the By-laws (and the Rules and Regulations made thereunder),
the Power of Attorney from the Purchaser to the Condominium Board, and the Floor
Plans as all of the same may be amended from time to time.

 
3.
Any easement or right of use in favor of any utility company for construction,
use, maintenance or repair of utility lines, wires, terminal boxes, mains,
pipes, cables, conduits, poles and other equipment and facilities on, under and
across the Property.

 
4.
Revocability of licenses for vault space, if any, under the sidewalks and
streets.

 
5.
Any easement or right of use required by Seller (as Sponsor of the Condominium)
or its designee to obtain a temporary, permanent or amended Certificate of
Occupancy for the Building or any part of same.

 
6.
Encroachments of stoops, areas, cellar steps or doors, trim, copings, retaining
walls, bay windows, balconies, sidewalk elevators, fences, fire escapes,
cornices, foundations, footings and similar projections, if any, on, over, or
under the Property or the streets or sidewalks abutting the Property, and the
rights of governmental authorities to require the removal of any such
projections and variations.

 
7.
Lease and service, maintenance, employment and concessionaire, if any, for
portions of the Common Elements.

 
8.
The lien of any unpaid Common Charge, real estate tax, water charge or sewer
rent, or vault charge, provided the same are adjusted at the Closing of Title.

 
9.
The lien of any unpaid assessment payable in installments (other than
assessments levied by the Condominium Board), except that Seller shall pay all
such assessments due prior to the Closing Date (with the then current
installment to be apportioned as of the Closing Date) and the Purchaser shall
pay all assessments due from and after the Closing Date.

 
10.
Any lien or encumbrance (including, without limitation, any mechanics’ and
materialmens’ lien) removal of which is the exclusive obligation of the Tenant
pursuant to the Lease provided Tenant is not in default under its Lease at
Closing (for any other reason), or of the Condominium, or of another unit owner
(i.e., other than Seller as owner of the Unit) of the Condominium.

 
11.
Rights of the tenants (as tenants only) of the Units as described in the Leases.

 
12.
Any violation against the Property (other than the Unit) which is the obligation
of the Condominium Board, or another Unit Owner to correct.

 
13.
Any certificate of occupancy for the Building, so long as the same permits, or
does not prohibit, use of the Units for retail purposes.

 
14.
Standard printed exceptions contained in the form of fee title insurance policy
then issued by the Title Company.


 
PAGE 26 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
15.
The premises have been designated as part of the Greenwich Village Historic
District by Notice of Designation recorded in Reel 138 Page 120 and are
therefore subject to the restricted use as set forth in the New York City
Charter and in the Administrative Code of the City of New York.

 
16.
Terms Covenants, Conditions and Provisions of Declaration dated 11/20/1985 and
recorded on 11/21/1985 in Real 988 Page 232 made by Dr. Heymann & Partner.

 
17.
Declaration made by Dr. Heymann & Partner, dated 11/20/1985, recorded 11/21/1985
in Reel 988 page 232.

 
18.
Zoning Lot Description and Ownership Statement dated 11/26/1985 in Reel 990 Page
588.

 
19.
Terms, Covenants, Conditions and Provisions of Declaration of Covenants and
Restrictions dated 5/11/1989 and recorded 5/23/1989 in Reel 1579 Page 1986 made
by Dr. Heymann & Partner.

 
20.
Terms, Covenants, Conditions, Provisions and Easements as contained in indenture
dated 1/27/1949 and recorded on 1/28/1949 in Liber 4608 Page 202 made between
the City of New York and Greenwich Kenney Inc.

 
21.
Reuc Easement as disclosed by the search herein # 1456-958.

 
22.
Easement of New York State Transit Authority in and/or over insured premises.

 
23.
Zoning Lot Certification recorded in CRFN 2007000040684.

 
24.
Zoning Lot Description and Ownership Statement recorded in CRFN 2007000040685.

 
25.
Building restrictions and zoning and other regulations, resolutions and
ordinances and any amendments thereto now or hereafter adopted.

 
26.
All sidewalk notices and sidewalk liens.

 
27.
All Environmental Control Board judgments, liens and violations, which are the
exclusive obligation of the Condominium or a Unit Owner (other than Seller, as
owner of the Units).

 
28.
Any Subordination and Non Disturbance Agreements relating to the Leases.

 
29.
All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any,
provided not violated by use of Unit for commercial banking use.

 
30.
All violations of building, fire, sanitary, environmental, housing and similar
laws and regulations whether or not noted or issued at the date hereof or at the
date of the Closing, which are the exclusive obligation of the Condominium or a
Unit Owner (other than Seller, as owner of the Units) of the Condominium or of
the Tenants of the Units to correct, including without limitation, any sidewalk
violations, sidewalk notices or sidewalk liens, as long as they do not prevent
the use of the Units for retail  use.

 
 
PAGE 27 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE C
 
FORM OF DEED
 
CONDOMINIUM UNIT DEED
 
THIS INDENTURE made as of _________________________, between 122 Greenwich Owner
LLC organized under the laws of the State of Delaware, having an address at 499
Park Avenue, New York, New York 10022 (“Grantor”) and American Realty Capital
III, LLC, having an address c/o American Realty Capital, 405 Park Avenue, 15th
Floor, New York, N.Y. 10022 (“Grantee”).
 
WITNESSETH:
 
That Grantor, in consideration of Ten and 00/100 ($10.00) Dollars and other good
and valuable consideration paid by Grantee, does hereby grant and release unto
Grantee, the heirs or successors and assigns of Grantee, forever:
 
The Condominium Units (collectively, the “Unit”) known as Retail Unit Nos. A, B,
C, D, E, F, G & H in the building designated by the street address of 122
Greenwich Avenue (“Building”) in the ONE JACKSON SQUARE CONDOMINIUM
(“Condominium”), Borough of Manhattan, County of New York, City and State of New
York, said Unit being designated and described by the above Unit No. in a
certain declaration dated April 27, 2009, made by Grantor pursuant to Article
9-B of the Real Property Law of the State of New York (“Condominium Act”)
establishing a plan for condominium ownership of the Building and the land
(“Land”) upon which the Building is situate (which Land is more particularly
described in Exhibit A annexed hereto and by this reference made a part hereof),
which declaration was recorded in the New York City Land Records Division on
June 30, 2009, under CRFN 2009000199128 (“Declaration”).  The Unit is also
designated as Tax Lots 1431-1438 in Block _____ of Section 2 of the Borough of
Manhattan on the Tax Map of the Tax Map Unit of The City of New York and on the
Floor Plans of the Building, certified by SLCE Architects on June 10, 2009, and
filed with the Tax Map Unit of The City of New York as Condominium Plan No. 2051
and also filed in the New York City Land Records Division on June 30, 2009, as
Condominium Map No. 2009000199129;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit A;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit B;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit C;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit D;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit E;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit F;
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit G;

 
PAGE 28 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
TOGETHER with an undivided _________% interest in the Common Elements (as such
term is defined in the Declaration) with respect to Unit H;
 
TOGETHER with the appurtenances and all the estate and rights of Grantor in and
to the Unit;
 
TOGETHER with, and subject to, the rights, obligations, easements, restrictions
and other provisions set forth in the Declaration and the By-Laws of the
Condominium (“By Laws”), as the same may be amended from time to time, all of
which constitute covenants running with the Land and shall bind any person
having at any time any interest or estate in the Unit, as though recited and
stipulated at length herein;
 
SUBJECT also to such other liens, agreements, covenants, easements,
restrictions, consents and other matters of record as pertain to the Unit, to
the Land and/or to the Building (which Land and Building, collectively referred
to as the “Property”).
 
TO HAVE AND TO HOLD the same unto Grantee and the heirs or successors and
assigns of Grantee forever.
 
If any provision of the Declaration or the By-Laws is invalid under, or would
cause the Declaration or the By-Laws to be insufficient to submit the Property
to the provisions of the Condominium Act, or if any provision which is necessary
to cause the Declaration and the By-Laws to be sufficient to submit the Property
to the provisions of the Condominium Act is missing from the Declaration or the
By-Laws, or if the Declaration and the By-Laws are insufficient to submit the
Property to the provisions of the Condominium Act, the applicable provisions of
the Declaration shall control.
 
Except as otherwise specifically permitted by the Condominium Board or provided
in the Declaration or the By-Laws, the Unit is intended for retail and retail
storage use only.
 
Grantor covenants that Grantor has not done or suffered anything whereby the
Unit has been encumbered in any way whatever, except as set forth in the
Declaration and the By-Laws (and any Rules and Regulations adopted under the
By-Laws).
 
Grantor, in compliance with Section 13 of the Lien Law of the State of New York,
covenants that Grantor will receive the consideration for this conveyance and
will hold the right to receive such consideration as a trust fund for the
purpose of paying the cost of the improvement and will apply the same first to
the payment of the cost of the improvement before using any part of the same for
any other purposes.
 
Grantor herein is the same entity as the grantee who acquired title to the
Property from ____________________ dated ________________ and recorded with the
Register of the City of New York on _________________ in Reel ________, Page
______.
 
Grantee accepts and ratifies the provisions of the Declaration and the By-Laws
(and any Rules and Regulations adopted under the By-Laws) and agrees to comply
with all the terms and provisions thereof.
 
This conveyance is made in the regular course of business actually conducted by
Grantor.
 
The term “Grantee” shall be read as “Grantees” whenever the sense of this
indenture so requires.
 
All capitalized terms used herein which are not separately defined herein shall
have the meanings given to those terms in the Declaration or the By-Laws of the
Condominium.

 
PAGE 29 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantor and Grantee have duly executed this Indenture as of
the day and year first above written.


SELLER:
     
122 GREENWICH OWNER LLC,
 
a Delaware limited liability company
     
By:
122 Greenwich Mezz LLC,
 
a Delaware limited liability company,
 
its sole member
     
By:
122 Greenwich LLC,
 
a Delaware limited liability company,
 
 its sole member
     
By:
     
Name:
David Penick
 
Title:
Authorized Signatory
     
GRANTEE
       
By:
     
Name:
   
Title:
 

 
 
PAGE 30 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENTS
 
STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NEW YORK
)



On the ____ day of _______________ in the year _____ before me, the undersigned,
Notary Public in and for said state, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City and State of New York.



     
Notary Public



STATE OF _________)
 
 
) ss.:
COUNTY OF ______)
 



On the ____ day of _______________ in the year _____ before me, the undersigned,
Notary Public in and for said state, personally appeared ______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of ________ and the State of
_____.



     
Notary Public

 
 
PAGE 31 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO CONDOMINIUM UNIT DEED
 
DESCRIPTION OF THE LAND
 
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:
 
BEGINNING at the intersection of the easterly side of Eighth Avenue and the
northeasterly side of Greenwich Avenue and extending thence northwardly along
the easterly side of Eighth Avenue 53.67 feet (deed); 53’- 8” (tax map/survey);
 
RUNNING THENCE eastwardly along a course making an angle of 90 degrees with the
easterly side of Eighth Avenue 80 feet (deed/tax map/survey);
 
THENCE southwardly along a course making an angle of 90 degrees with the course
last above described 22 feet (deed/tax map/survey);
 
THENCE southeastwardly along a course making on the southwesterly side thereof
an angle of 233 degrees 37 minutes 32 seconds with the course last above
descried 17.08 feet (deed), 27’- 4” (tax map), 17’- 2⅛” (survey);
 
THENCE northeastwardly along a course making on the northwesterly side thereof
an angle of 90 degrees with the course last above described 0.37 feet (deed),
4½”(survey);
 
THENCE southeastwardly along a course making on the southwesterly side thereof
an angle of 90 degrees with the course last above described 37.94 feet (deed),
29’- 9 ¼” (tax map), 37’- 10¾” (survey);
 
THENCE southwardly along a course making on the westerly side thereof an angle
of 126 degrees 22 minutes 28 seconds with the course last above described 91.05
feet (deed), 91’- ¼” (tax map), 90’- ¼” (survey) to the northeasterly side of
Greenwich Avenue;
 
THENCE northwestwardly along the northeasterly side of Greenwich Avenue 154.65
feet (deed), 154’ - 7 3/8” (survey) to the point or place of BEGINNING.
 
 
PAGE 32 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
   

 
 
CONDOMINIUM UNIT DEED
 
   

 
122 GREENWICH OWNER LLC
 
TO
 
AMERICAN REALTY CAPITAL III, LLC


Section:
   
Block:
   
Tax Lots:
  County: New York
Premises:
Unit No. A, B, C, D, E, F, G & H
 
One Jackson Square Condominium
 
122 Greenwich Avenue
 
New York, New York 10011

 
RECORD AND RETURN TO:
 
 
PAGE 33 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE D
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASES, made as of this _____ day of _______,
____ by and between 122 Greenwich Owner LLC, having an office at 499 Park
Avenue, New York, New York 10022 (“Assignor”) and American Realty Capital III,
LLC, having an address c/o American Realty Capital, 405 Park Avenue, 15th Floor,
New York, New York 10022  (“Assignee”).


W I T N E S S E T H:
 
WHEREAS, Assignor is landlord under all those certain Leases set forth in
Exhibit “A” attached hereto and made a part hereof in the premises known as One
Jackson Square Condominium and located at 122 Greenwich Avenue, New York, New
York, (all of said leases, as same may have heretofore been modified or amended,
referred to in Exhibit A being hereinafter collectively referred to as the
“Leases”)
 
WHEREAS, Assignor desires to assign and transfer to Assignee all of Assignors
right, title and interest in and to the leases set forth in Exhibit A annexed
hereto (the “Leases”) subject to the rentals, terms, covenants, obligations,
easements and restrictions set forth in the Leases;
 
WHEREAS, Assignee desires to assume the obligations of the landlord under the
Leases all as hereinafter more particularly set forth;
 
NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated into the operative provisions of this Agreement by this reference,
the mutual covenants and conditions contained herein, and for other good and
valuable consideration the receipt and adequacy of which are hereby conclusively
acknowledged, the parties hereto, intending to be legally bound hereby, covenant
and agree as follows:
 
1.           Assignor hereby assigns and transfers to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the Leases.
 
2.           Assignee hereby accepts the assignment of the Leases and Security
Deposits thereunder and expressly assumes and agrees to be bound by all of the
terms, covenants, conditions and obligations and restrictions thereof and hereby
undertakes the performance and observance of all of the terms, covenants,
conditions, obligations and restrictions thereof to the extent first arising and
to be performed and observed by the landlord under the Leases from and after the
date hereof.
 
3.           This Assignment is made by Assignor, and accepted by Assignee,
without warranty or representation by, or, except as expressly set forth herein
or that certain Purchase Agreement dated as of __________________ by and between
Assignor, as “Seller” thereunder, and Assignee, as “Purchaser” thereunder,
recourse against, Assignor, express or implied by operation of law or otherwise
or of any nature whatsoever.

 
PAGE 34 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
4.           Assignor, in compliance with Section 13 of the Lien Law of the
State of New York, covenants that Assignor will receive the consideration for
this Assignment and will hold the right to receive such consideration as a trust
fund for the purpose of paying the cost of the improvement and will apply the
same first to the payment of the cost of the improvement before using any part
of the same for any other purposes.
 
5.           Assignee hereby agrees to indemnify and hold Assignor harmless from
and against any and all claims made in connection with the Leases applicable to
a period of time from and after the date hereof.
 
6.           Assignor hereby agrees to indemnify and hold Assignee harmless from
and against any and all claims made in connection with the Leases applicable to
the period of time prior to the date hereof.
 
7.           The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
PAGE 35 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective duly authorized representatives as of the day and
year first above written.


ASSIGNOR:
 
122 GREENWICH OWNER LLC,
 
a Delaware limited liability company
     
By:
122 Greenwich Mezz LLC,
 
a Delaware limited liability company,
 
its sole member
     
By:
122 Greenwich LLC,
 
a Delaware limited liability company,
 
 its sole member
     
By:
     
Name:
David Penick
 
Title:
Authorized Signatory
     
ASSIGNEE
       
By:
     
Name:
   
Title:
 

 
 
PAGE 36 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
 
STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NEW YORK
)



On the ____ day of _______________ in the year ____ before me, the undersigned,
Notary Public in and for said state, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City and State of New York.



     
Notary Public



STATE OF __________
)
 
) ss.:
COUNTY OF _________
)



On the ____ day of _______________ in the year ____ before me, the undersigned,
Notary Public in and for said state, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of _________ and the State of
____.



     
Notary Public

 
 
PAGE 37 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 


SCHEDULE E
 
LETTER TO TENANTS
 
CERTIFIED MAIL
Date: _____________________
RETURN RECEIPT REQUESTED
 
AND BY HAND
 



[Tenant]


 
Re:
Acquisition of Retail Unit ____ (“Unit”) located at One Jackson Square
Condominium at 122 Greenwich Avenue, New York, New York owned by 122 Greenwich
Owner LLC



Ladies and Gentlemen::


           We are pleased to announce that ______________________, has today
acquired the Unit from 122 Greenwich Owner LLC.


           From this day forward, all checks payable to the landlord under your
Lease should be made payable to:



         



           Should you have any questions concerning the acquisition of the Unit
by ____________________, please call ________________________ at
___________________.


Very truly yours,
       
122 Greenwich Owner LLC
       
By:
     
Name:
   
Title:
 

 
 
PAGE 38 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF EXCLUSIVE AGENCY AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION OF EXCLUSIVE AGENCY AGREEMENT, made as of this
_____ day of _______, ____ by and between 122 Greenwich Owner LLC, having an
office at 499 Park Avenue, New York, New York 10022 (“Assignor”) and
__________________, having an office c/o ________________________ (“Assignee”).


WITNESSETH:
 
WHEREAS, Assignor is landlord under all those certain Leases set forth in
Exhibit “A” attached hereto and made a part hereof in the premises known as One
Jackson Square Condominium and located at 122 Greenwich Avenue, New York, New
York, (all of said leases, as same may have heretofore been modified or amended,
referred to in Exhibit A being hereinafter collectively referred to as the
“Leases”)
 
WHEREAS, Assignor desires to assign and transfer to Assignee all of Assignors
right, title and interest in and to the Exclusive Agency Agreement dated May 14,
2008 between Assignor as Owner and Robert K. Futterman & Associates, LLC
(“RKF”), a copy of which is annexed hereto and made a part hereof, subject to
the terms set forth in the Exclusive Agency Agreement;
 
WHEREAS, Assignee desires to assume the obligations of the Owner under the
Exclusive Agency Agreement; all as hereinafter more particularly set forth;
 
NOW, THEREFORE, in consideration of the foregoing recitals which are
incorporated into the operative provisions of this Agreement by this reference,
the mutual covenants and conditions contained herein, and for other good and
valuable consideration the receipt and adequacy of which are hereby conclusively
acknowledged, the parties hereto, intending to be legally bound hereby, covenant
and agree as follows:
 
1.           Assignor hereby assigns and transfers to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under Exclusive Agency Agreement to the extent expressly set forth in the
Purchase Agreement (as hereinafter defined).
 
2.           Assignee hereby accepts the assignment of the Exclusive Agency
Agreement and expressly assumes and agrees to be bound by all of the terms,
covenants, conditions and obligations and restrictions thereof and hereby
undertakes the performance and observance of all of the terms, covenants,
conditions, obligations and restrictions thereof to the extent first arising and
to be performed and observed by the owner under the Exclusive Agency Agreement
from and after the date hereof, but only to the extent expressly set forth in
the Purchase Agreement.


3.           Except as expressly set forth herein or that certain Purchase
Agreement dated as of September _____ , 2011 by and between Assignor, as
“Seller” thereunder, and ___________________, as “Purchaser” thereunder
(“Purchase Agreement”), this Assignment is made by Assignor, and accepted by
Assignee, without warranty or representation by, or, without recourse against,
Assignor, express or implied by operation of law or otherwise or of any nature
whatsoever.

 
PAGE 39 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
5.           Assignee hereby agrees to indemnify and hold Assignor harmless from
and against any and all claims made in connection with the Exclusive Agency
Agreement applicable to a period of time from and after the date hereof.
 
6.           Assignor hereby agrees to indemnify and hold Assignee harmless from
and against any and all claims made in connection with the Exclusive Agency
Agreement applicable to the period of time prior to the date hereof.
 
7.           The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
PAGE 40 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective duly authorized representatives as of the day and
year first above written.


ASSIGNOR:
     
122 GREENWICH OWNER LLC,
 
a Delaware limited liability company
     
By:
122 Greenwich Mezz LLC,
 
a Delaware limited liability company,
 
its sole member
     
By:
122 Greenwich LLC,
 
a Delaware limited liability company,
 
 its sole member
     
By:
     
Name:
David Penick
 
Title:
Authorized Signatory
     
ASSIGNEE
       
By:
     
Name:
   
Title:
 

 
 
PAGE 41 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
 
STATE OF NEW YORK
)
 
) ss.:
COUNTY OF NEW YORK
)



On the ____ day of _______________ in the year ____ before me, the undersigned,
Notary Public in and for said state, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City and State of New York.



     
Notary Public



STATE OF __________
)
 
) ss.:
COUNTY OF _________
)



On the ____ day of _______________ in the year ____ before me, the undersigned,
Notary Public in and for said state, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of _________ and the State of
____.



     
Notary Public

 
 
PAGE 42 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
EXHIBIT G


TENANT ESTOPPEL CERTIFICATE


The undersigned, _____________________, as Tenant, under that certain Lease
dated ____________________ (the “Lease”), made with _________________ , as
Landlord, in connection with the premises known as ______________________,
hereby ratifies the Lease and certifies to _________________________
(“Purchaser”) AND _______________ (“Lender”) and their respective successors
and/or assigns, that:
 
1.
The Lease, together with all amendments, modifications, renewals and extensions
indicated above, contains all of the agreements and understandings between
Landlord and Tenant and, as of the date hereof, is in full force and effect.



2.
The initial term of the Lease commenced on __________________ and expires on
_________________.  The Tenant has ______ remaining options to renew the Lease
for a successive period of ______ years.



3.
The Tenant is currently obligated to pay the following amounts to the Landlord
pursuant to the Lease:



 
(i)
Fixed Rent in the amount of $__________ per month;

 
(ii)
Escalation Rent in the amount of $___________ per month;

 
(iii)
Real Estate Taxes in the amount of $___________ per month; and

 
(iv)
Other charges in the amount of $__________ per month representing costs for
______________________________________.



The Tenant is current with, and has paid all of the above rent and monthly
charges through and including the month of _______________, 2011.  No such rent
or charges have been pre-paid more than thirty (30) days in advance of their
respective due date under the Lease.  Tenant’s obligation to pay rents under the
Lease has commenced.   As of the date hereof, Tenant is not entitled to any
credits, reductions, offsets, defenses, free rent, rent concessions or rent
abatements under the Lease or otherwise against the payment of rent or other
charges under the Lease.


4.
No security deposit has been given by Tenant under the terms of, or with respect
to, the Lease.



5.
There are no defaults by Landlord or Tenant under the Lease and Landlord is in
compliance with all of the terms, conditions and covenants of the Lease.  Tenant
has no actual knowledge of any claims by others against Landlord relating to the
Property or its use.  No event has occurred giving Tenant the right to cease
operations at the Property (i.e “go dark”), terminate the Lease or pay reduced
or alternative rent to Landlord under any of the terms of the Lease, such as a
co-tenancy provision.



6.
Tenant is in full and complete possession of its leased premises in the
Property, is in actual, physical occupancy of said leased premises and is
presently open and conducting business with the public.



7.
Tenant has no termination options, rights of first refusal, options to purchase
or other interest in or claim to the Property, or any part thereof, except as
set forth in the Lease and summarized as follows:
_______________________________________.



8.
Tenant has not assigned, sublet, transferred, hypothecated or otherwise disposed
of its interest in the Lease and/or the Property, or any part thereof.

 
 
PAGE 43 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
9.
Tenant is not presently the subject of any proceeding pursuant to the United
States Bankruptcy Code of 1978, as amended.



Dated:
 
TENANT:
                     
By:
       
Name:
     
Title:

 
 
PAGE 44 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
EXHIBIT H


CONDOMINIUM ESTOPPEL CERTIFICATE
 
           As the Board of Managers of the One Jackson Square Condominium, the
undersigned hereby certifies for the benefit of _____________________, its
successors and/or assigns and/or any other entity (“Purchaser”) that acquires
title to the Retail Units at the Condominium the following:
 
1.           The Board of Managers has not sent any written default notice to
the owner of the Retail Units, and the Board of Managers is not aware of any
such default by the owner of the Retail Units under the Condominium Documents.
 
2.           The Declaration of Condominium dated April 27, 2009 and recorded in
the New York City Land Records Division on June 30, 2009, under CRFN
2009000199128, as amended by that First Amendment to Declaration dated April 27,
2011 and recorded in the New York City Land Records Division on May 20, 2011,
under CRFN 2011000182873 (collectively, the “Declaration”) and the Floor Plans
of the Building, certified by SLCE Architects on June 10, 2009, and filed with
the Tax Map Unit of The City of New York as Condominium Plan No. 2051 and also
filed in the New York City Land Records Division on June 30, 2009, as
Condominium Map No. 2009000199129, are in full force and effect and to the Board
of Manager’s knowledge have not been amended since the respective recording
thereof.
 
3.           The sale of the Retail Units are not subject to the Board of
Manager’s right of first refusal.
 
4.           All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Declaration.
 
Dated:  ____________, 2011
Board of Managers of the One Jackson Square Condominium




 
By:
     
Name: 
     
Title:
   

 
 
PAGE 45 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 


SCHEDULE I
 
UNIT POWER OF ATTORNEY
 
Terms used in this Unit Owner’s Power of Attorney which are used (a) in the
declaration (“Declaration”) establishing a plan for condominium ownership of the
premises known as ONE JACKSON SQUARE CONDOMINIUM (“Condominium”) and by the
street number 122 Greenwich Avenue, New York, NY  10011 under Article 9-B of the
Real Property Law of the State of New York, dated April 27, 2009, and recorded
in the New York City Land Records Division, County of New York, under CRFN
2009000199128, or (b) in the By-Laws of the Condominium (“By-Laws”) attached to,
and recorded together with, the Declaration, shall have the same meanings in
this Power of Attorney as in the Declaration or the By-Laws.
 
The undersigned, ___________________________________, having an address at
_____________________________, the owner of Units in the Condominium which are
designated and described in the Declaration as Units A, B, C, D, E, F, G & H
(collectively, the “Units”) and also designated as Tax Lots __________________
in Block 618 of Section 2 of the Borough of Manhattan on the Tax Map of the Tax
Map Unit of The City of New York and on the Floor Plans, does hereby nominate,
constitute and appoint the persons who may from time to time constitute the
Condominium Board, true and lawful attorneys-in-fact for the undersigned,
coupled with an interest, with power of substitution, in their own names, as
members of the Condominium Board or in the name of their designee (corporate or
otherwise), on behalf of all Unit Owners, in accordance with such Unit Owners’
respective interests in the Common Elements, subject to the provisions of the
By-Laws then in effect, (1)(a) to acquire or lease any Unit, together with its
Appurtenant Interests, from any Unit Owner desiring to sell, convey, transfer,
assign, surrender or lease the same, (b) to acquire any Unit, together with its
Appurtenant Interests, from any Unit Owner who elects to surrender the same
pursuant to the By-Laws, and (c) to acquire any Unit, together with its
Appurtenant Interests, which becomes the subject of a foreclosure or other
similar sale, all on such terms and at such price or rental, as the case may be,
as said attorneys-in-fact shall deem proper, in the name of the Condominium
Board or its designee, corporate or otherwise, on behalf of all Unit Owners,
and, after any such acquisition or leasing, to convey, sell, lease, sublease,
mortgage or otherwise deal with (but not vote the interest appurtenant thereto)
any such Unit so acquired by them, or to sublease any Unit so leased by them
without the necessity of further authorization by the Unit Owners, on such terms
as said attorneys-in-fact may determine, granting to said attorneys-in-fact the
power to do all things in the said premises which the undersigned could do if
the undersigned were personally present, (2) to commence, pursue, appeal, settle
and/or terminate administrative and certiorari proceedings to obtain reduced
real estate tax assessments with respect to Units, including retaining counsel
and taking any other actions which the Condominium Board deems necessary or
appropriate, and (3) to execute, acknowledge and deliver (a) any declaration or
other instrument affecting the Property which the Condominium Board deems
necessary or appropriate to comply with any law, ordinance, regulation, zoning
resolution or requirement of the Department of Buildings, the City Planning
Commission, the Board of Standards and Appeals, or any other public authority,
applicable to the maintenance, demolition, construction, alteration, repair or
restoration of the Property or (b) any consent, covenant, restriction, easement
or declaration, or any amendment thereto, affecting the Property or the Common
Elements which the Condominium Board deems necessary or appropriate.
 
The acts of a majority of such persons constituting the Condominium Board shall
constitute the acts of said attorneys-in-fact.

 
PAGE 46 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
The undersigned does hereby irrevocably nominate, constitute and appoint 122
Greenwich Owner LLC (“Sponsor”) as attorney-in-fact for the undersigned, coupled
with an interest, with power of substitution, to amend from time to time the
Declaration, By-Laws and the Rules and Regulations of the Condominium, or any of
said documents, when such amendment (1) shall be required to reflect any changes
in Unsold Units and/or the reapportionment of the Common Interests of the
affected Unsold Units resulting therefrom made by Sponsor in accordance with the
Declaration or (2) shall be required by (a) an Institutional Lender designated
by Sponsor to make a mortgage loan secured by a mortgage on any Unit, (b) any
governmental agency having regulatory jurisdiction over the Condominium, or (c)
any title insurance company selected by Sponsor to insure title to any Unit
provided, however, that any amendment made pursuant to the terms of subdivision
(1) or (2) of this paragraph shall not (i) change the Common Interest of the
undersigned’s Unit, (ii) require a material, physical modification to the
undersigned’s Unit, or (iii) adversely affect the priority or validity of the
lien of any mortgage held by an Institutional Lender covering the undersigned’s
Unit unless the undersigned (in the event described in subdivision (i) or (ii)
of this paragraph) or the holder of such mortgage (in the event described in
subdivision (iii) of this paragraph, shall consent thereto by joining in the
execution of such amendment).  The terms, covenants and conditions contained in,
and the powers granted pursuant to, this paragraph shall remain in full force
and effect until such time as Sponsor shall cease to own any Units in the
Condominium.
 
This Power of Attorney shall be irrevocable.
 
IN WITNESS WHEREOF, the undersigned has/have executed this Power of Attorney as
of ____ ______________, 2011.



 
UNIT OWNER:

 
 
PAGE 47 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENTS
 
STATE OF __________
)
 
) ss.:
COUNTY OF _________
)



On the ____ day of _______________ in the year ____ before me, the undersigned,
Notary Public in and for said state, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
person(s) or the entity, in its capacity(ies) above noted, upon behalf of which
the person(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of _________ and the State of
____.



     
Notary Public

 
 
PAGE 48 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
UNIT OWNER’S POWER OF ATTORNEY


TO
THE CONDOMINIUM BOARD OF
ONE JACKSON SQUARE CONDOMINIUM
122 GREENWICH AVENUE
NEW YORK, NY  10011
Section:
2
Block:
618
Tax Lots:
 
County:
New York
Premises:
Units A, B, C, D, E, F, G & H

ONE JACKSON SQUARE CONDOMINIUM
122 Greenwich Avenue
New York, NY  10011


RECORD AND RETURN TO:
Irene Booker
Penmark Realty Corp.
770 Lexington Avenue, 7th Floor
New York, NY 10065
 
 
PAGE 49 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 


SCHEDULE J
 
TEMPORARY CERTIFICATE OF OCCUPANCY
 
 
PAGE 50 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
SCHEDULE K
 
OUTSTANDING ITEMS FOR ISSUANCE OF TEMPORARY CERTIFICATE OF OCCUPANCY
 
 
PAGE 51 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
 
SCHEDULE L
 
LEASE SCHEDULE
 
1.
Retail Unit A:    Lease dated March ___, 2011 between 122 Greenwich Owner LLC,
as landlord, and Starbucks Corporation, as tenant, for a term of ten (10)  years
commencing April 8, 2011.   There is no Security Deposit held by Seller under
the Lease.



2.
Retail Units B & C:    Lease dated March 15, 20011 between 122 Greenwich Owner
LLC,, as landlord, and TD Bank, as tenant, for a term of twenty (20) years
commencing April 15, 2010.  There is no Security Deposit held by Seller under
the Lease.



3.
Retail Units D, E, F, G & H:
VACANT

 
 
PAGE 52 OF PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 